J-A12017-21

                            2022 PA Super 149

EASTERN STEEL CONSTRUCTORS, INC                 IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                        Appellant

                   v.

INTERNATIONAL FIDELITY INSURANCE
COMPANY

                        Appellee                   No. 998 MDA 2020


              Appeal from the Judgment Entered July 23, 2020
              In the Court of Common Pleas of Centre County
                       Civil Division at No.: 2011-3233


EASTERN STEEL CONSTRUCTORS, INC                 IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                        Appellee

                   v.

INTERNATIONAL FIDELITY INSURANCE
COMPANY

                        Appellant                 No. 1034 MDA 2020


              Appeal from the Judgment Entered July 23, 2020
              In the Court of Common Pleas of Centre County
                       Civil Division at No.: 2011-3233


BEFORE: LAZARUS, J., STABILE, J., and MUSMANNO, J.

OPINION BY STABILE, J.:                   FILED: SEPTEMBER 1, 2022

     In this suretyship action, Appellant/Cross-Appellee, Eastern Steel

Constructors, Inc. (“Eastern” or “Claimant”), and Appellee/Cross-Appellant,

International Fidelity Insurance Company (“IFIC”), appeal and cross-appeal,

respectively, from the July 23, 2020 judgment entered in the Court of
J-A12017-21



Common Pleas of Centre County (“trial court”). Following the prime contractor

Ionadi Corporation’s (“Ionadi”) failure to pay Eastern for work Eastern

performed under a subcontract, Eastern sought to recover the outstanding

payments from IFIC, Ionadi’s surety. Eastern secured an arbitration award

against Ionadi that was subsequently confirmed and reduced to a judgment.

Thereafter, Eastern unsuccessfully attempted to collect the judgment from

IFIC. Eastern filed suit and the case eventually proceeded to a jury trial, at

the conclusion of which the jury returned a verdict in favor of Eastern and

against IFIC. We now are called upon to decide, inter alia, whether a surety,

who had notice of and an opportunity to participate in arbitration proceedings

against its principal, is bound by an arbitration award rendered against the

principal and, separately, whether a surety is subject to the bad faith statute,

42 Pa.C.S.A. § 8731. After careful review, we have concluded, inter alia, that

IFIC, as surety, was bound by the arbitration award, but not subject to a bad

faith action under Section 8731. Accordingly, we affirm in part, reverse in

part, vacate in part, and remand for further proceedings.

                              I.    BACKGROUND

      In 2008, the Pennsylvania State University (“PSU”) entered into a prime

contract (the “Construction Contract”) with Ionadi for the erection of steel on

a project for the construction of the Millennium Science Center Complex at

PSU’s University Park Campus in Centre County, Pennsylvania (the “Project”).




                                     -2-
J-A12017-21



        On October 29, 2008, IFIC issued a $10,125,000.00 payment bond

(“Payment Bond”) for Ionadi in connection with the Project.1 To do so, IFIC

utilized The American Institute of Architects (“AIA”) standard form AIA

Document A312, which the parties modified to suit their needs. In particular,

the Payment Bond provided:

        1. The Contractor2 and the Surety3, jointly and severally, bind
        themselves, their heirs, executors, administrators, successors and
        assigns to the Owner4 to pay for labor, materials and
        equipment furnished for use in the performance of the
        Construction Contract5, which is incorporated herein by reference.

        2. With respect to the Owner, the obligation shall be null and void
        if the Contractor:

           2.1 Promptly makes payment, directly or indirectly, for all
           sums due Claimants . . . .

        3. With respect to Claimants, this obligation shall be null and void
        if the Contractor promptly makes payment, directly or indirectly,
        for all sums due.

        4. The Surety shall have no obligation to Claimants under this
        Bond until:

           4.1 Claimants who are employed by or have a direct
           contract with the Contractor have given notice to the
           Surety (at the address described in Paragraph 12) and sent
____________________________________________


1 On the same day, IFIC also issued a performance bond for Ionadi relating to
the Project, but that bond is not at issue in this appeal.

2   Bond references to the “Contractor” are to Ionadi.

3   Bond references to the “Surety” are to IFIC.

4   Bond references to the “Owner” are to PSU.

5 The “Construction Contract” under the bond is the prime contract between
Ionadi and PSU.

                                           -3-
J-A12017-21


        a copy, or notice thereof, to the Owner, stating that a claim
        is being made under this Bond and, with substantial
        accuracy, the amount of the claim.

      ....

     6. When the Claimant has satisfied the conditions of Section 4, the
     Surety shall promptly and at the Surety’s expense take the
     following actions:

        6.1 Send an answer to the Claimant, with a copy to the
        Owner, within 60 days after receipt of the claim, stating the
        amounts that are undisputed and the basis for challenging
        any amounts that are disputed.

        6.2 Pay or arrange for payment of any undisputed amounts.

        6.3 The Surety’s failure to discharge its obligations under
        this Section 6 shall not be deemed to constitute a waiver of
        defenses the Surety or Contractor may have or acquire as
        to a claim. However, if the Surety fails to discharge its
        obligations under this Section 6, Surety shall indemnify the
        Claimant for the reasonable attorney’s fees the Claimant
        incurs to recover any sums found to be due and owing
        to the Claimant.

     9. The Surety shall not be liable to the Owner, Claimants or others
     for obligations of the Contractor that are unrelated to the
     Construction Contract. . . .

      ....

     11. No suit or action shall be commenced by a Claimant under this
     Bond other than in a court of competent jurisdiction in the location
     in which the work or part of the work is located or after the
     expiration of one year from the date (1) on which the Claimant
     gave the notice required by Subparagraph 4.1 . . ., or (2) on which
     the last labor or service was performed by anyone or the last
     materials or equipment were furnished by anyone under the
     Construction Contract, whichever of (1) or (2) first occurs.

      ....

     15. DEFINITIONS



                                    -4-
J-A12017-21


           15.1 Claimant: An individual or entity having a direct contract
           with the Contractor or with a subcontractor of the Contractor
           to furnish labor, materials or equipment for use in the
           performance of the contract. The intent of this Bond shall be
           to include without limitation in the terms “labor, materials or
           equipment” that part of [all utilities] . . . or rental equipment
           used in the Construction Contract, . . . and all other items for
           which a mechanic’s lien may be asserted in the jurisdiction
           where the labor, materials or equipment were furnished.


Payment Bond, 10/29/08, at 5-6 (emphasis added).

        On November 11, 2008, Ionadi subcontracted (the “Subcontract”) with

Eastern, a family-owned commercial subcontractor, for installation services

relative to the steel reinforcing material.     Specifically, Eastern agreed to,

among other things, “supply labor and trade hand tools for installation of

prefabricated reinforcing steel.”    Subcontract, 11/11/08, at ¶ 1.       For the

reinforcing steel installation, the Subcontract set the unit price of structure

rebar at $0.33/per pound. Id. The Subcontract also provided in pertinent

part:

        18. Payment schedules to [Eastern] will be made on or before the
        calendar 25th of each month, of an amount equal to 90% of the
        total value of work placed or performed during the preceding
        month. There will be a 10% retention holding. Retention release
        shall occur no later than 60 days after [Eastern’s] reinforcing
        completion.

         ....

        19. [Eastern] shall receive a copy of all delivery tickets for all
        material which [Eastern] will be installing. With each delivery, a
        copy will immediately be issued to [Eastern] for its records, and
        all weights will be shown on delivery tickets from reinforcing
        suppliers.

         ....


                                       -5-
J-A12017-21


      21. Rebar weights for payment to [Eastern], regarding
      installation, shall be actual bar weights as shipped, providing such
      weights are shipped for installation.

       ....

      23. [Eastern] reserves the right to charge interest at one and
      one-half percent (1-1/2%) monthly on delinquent debt or
      payments, and to decline to perform any work except upon receipt
      of payment or security; or upon terms and conditions satisfactory
      to [Eastern]. [Eastern] shall be considered a direct obligee
      of [Ionadi’s] bond assuring this [Subcontract]. Any costs
      incurred, direct and indirect, for which [Eastern] is
      subjected in pursuing any money, or consequential
      damages, legal fees, and costs of any kind to [Eastern] for
      nonperformance,       will   be    [Ionadi’s]   and     [IFIC’s]
      responsibility.

       ....

      25. If any filing of claim, dispute, or legal actions are
      pursued and/or initiated against [Ionadi], such will occur
      and take place through means of the American Arbitration
      Association [(“AAA”)] by means of binding arbitration within the
      nearest local jurisdictional boundaries, or city, in which the
      [P]roject is located.

Id. at ¶¶ 18-19, 21, 23, and 25 (emphasis added).

      Thereafter, on November 25, 2008, Eastern separately entered into a

written agreement with Tinney Rebar Services, Inc. (“Tinney”), a reinforcing

supplier, for the fabrication and supply of the reinforcing steel for the Project.

The Tinney agreement also contained an AAA arbitration provision.

A. Payment Dispute

      On February 28, 2009, pursuant to the Subcontract, Eastern began

handling and installing reinforcing steel, supplied to Ionadi by Tinney, at the

Project. Eastern concluded its work at the Project on September 4, 2010.



                                      -6-
J-A12017-21



Eastern submitted requests for payment to Ionadi monthly by completing an

AIA Application and Certification for Payment (“Payment Requests”). Each of

the Payment Requests submitted by Eastern to Ionadi contained an invoice

number, identified the amount of work performed within the covered time

period, and listed the weight of reinforcing steel, among other things.

      Ionadi paid Eastern on the first five Payment Requests for work

performed at the Project through June 30, 2009. Thereafter, however, Ionadi

either failed to pay the Payment Requests at all, or paid them only partially

and late, citing cash flow problems.

      On April 27, 2010, while work at the Project was ongoing, Eastern

notified IFIC in writing of a claim under the Payment Bond for nonpayment of

$622,182.90 by Ionadi. Eastern stated:

      [Ionadi] is in default of payments due and owing to [Eastern],
      which Eastern is demanding payment by you as the surety co-
      obligor[.] . . . [Ionadi] has admitted they have received
      payments that should have been forwarded to Eastern, however,
      due to their financial problems they have not.       [Eastern]
      demand[s] prompt payment plus legal and statutory interest paid
      to Eastern.


Letter, 4/27/10. On April 29, 2010, IFIC notified Eastern that IFIC did not

have sufficient information to determine whether all or any portion of the

alleged amounts due was undisputed or disputed under the Payment Bond.

See Letter, 4/29/10. IFIC directed Eastern to complete a proof of claim form.

Id. On May 5, 2010, Eastern complied, submitting the required proof of claim

to IFIC in support of its April 27, 2010 claim for nonpayment by Ionadi for


                                       -7-
J-A12017-21



services it rendered on the Project. IFIC denied Eastern’s claim on June 17,

2010. See Letter, 6/17/10. Eventually, however, IFIC reversed course and

made payments to Eastern.       On August 23, 2010, IFIC issued a check to

Eastern for $277,295.00. Later, IFIC issued another check for $172,080.00

to Eastern on December 23, 2010.         In the aggregate, Eastern received

$944,277.52 for its work on the Project.     Eastern, however, claimed that,

exclusive of interest, attorneys’ fees, costs, expenses and penalties, Eastern

still was due $253,788.08 for its work on the Project.

B. Arbitration and Bankruptcy

      On November 29, 2010, consistent with the Subcontract’s AAA

arbitration provision, Eastern filed a demand for binding arbitration against

Ionadi.   Eastern contacted and notified IFIC of the arbitration, but IFIC

declined to participate. In September 2010, Tinney, Ionadi’s reinforcing steel

supplier who also had not been paid by Ionadi, filed a civil complaint against

IFIC in the Court of Common Pleas of Allegheny County. IFIC filed preliminary

objections, compelling Tinney to arbitrate its claims against Ionadi because

Tinney’s subcontract with Ionadi contained an AAA arbitration provision.

Tinney subsequently in July 2011, filed a demand for arbitration and its

arbitration was subsequently consolidated with Eastern’s. As a condition for

joining Eastern’s arbitration proceeding, Tinney advised IFIC in writing of the

proposed joinder, and like Eastern, invited IFIC to participate directly in the

arbitration. IFIC once again declined. The joint arbitration hearing began on

October 5, 2011, and Ionadi, despite having continual notice of the scheduled

                                     -8-
J-A12017-21



arbitration hearing, elected not to participate therein.         In spite of Ionadi’s

absence, the arbitrator required Eastern and Tinney to present their cases.

       On the day arbitration began, Ionadi filed for bankruptcy protection

under Chapter 11 of the United States Bankruptcy Code in the Western District

of Pennsylvania at case number 11-26204-TPA.               On October 6, 2011, the

arbitrator suspended the arbitration hearings pending efforts of Eastern’s and

Tinney’s counsel to obtain a lift of the automatic stay of claims against Ionadi

from the bankruptcy court.         IFIC, despite notice, did not attend a hearing

before the bankruptcy court to contest Eastern’s motion to lift stay.             On

October 7, 2011, Eastern’s and Tinney’s counsel returned to the arbitrator’s

office from the bankruptcy court and advised the arbitrator that the

bankruptcy court had issued an order lifting the automatic stay.                See

Arbitration Award, 11/9/11, at 1.              As a result, the arbitration hearings

proceeded to conclusion. Id. On November 9, 2011, the arbitrator awarded

Eastern $433,489.42 under the Subcontract,6 which included the $253,788.08

Eastern claimed it was owed by Ionadi under the Subcontract for the work it

performed at the Project. Id. at 2. Additionally, the arbitrator directed Ionadi

to reimburse Eastern for $19,933.94 in arbitration fees and expenses. Id.

Neither Ionadi nor IFIC sought to vacate the arbitration award.


____________________________________________


6 The award included: $92,830.52 for outstanding contract balance, including
retainage; $87,823.06 for extra work; $73,132.14 for bulletin work;
$68,299.08 for interest and penalties through November 9, 2011; and
$111,404.62 in attorneys’ fees.

                                           -9-
J-A12017-21



       On February 9, 2012, the bankruptcy court held a hearing on Eastern’s

motion for relief from the automatic stay to determine whether to lift the stay

so that Eastern could proceed to confirm the arbitration award.        Despite

attending the hearing, IFIC did not object to Eastern’s motion. The bankruptcy

court ultimately granted relief and lifted the automatic stay. See Bankruptcy

Order, 2/10/12, at 1-2.

       Eastern then petitioned the Court of Common Pleas of Allegheny County

to confirm and enter judgment on the arbitration award pursuant to Section

7342(b) of the Uniform Arbitration Act, 42 Pa.C.S.A. § 7342(b).7 In July 2012,

the trial court confirmed the award, and judgment was entered in favor of

Eastern and against Ionadi.8           Even though IFIC’s counsel attended the

proceedings, see Reproduced Record (R.R.) at 120a, neither IFIC nor Ionadi

appealed the judgment.          Eastern unsuccessfully attempted to collect the

judgment from IFIC.

C. Centre County Action

       On August 1, 2011, Eastern brought the instant Centre County action

against IFIC under Section 11 of the Payment Bond by filing a writ of
____________________________________________


7 Section 7342(b) provides that “[o]n application of a party made more than
30 days after an award is made by an arbitrator under section 7341 (relating
to common law arbitration), the court shall enter an order confirming the
award and shall enter a judgment or decree in conformity with the order.”
42 Pa.C.S.A. § 7342(b).
8 The Allegheny County court specifically noted in its order that it was “not
making any findings or conclusions as to the res judicata or preclusive effect
of the award of arbitration or any confirmation or judgment derived therefrom
as against IFIC or any other party.” Order, 7/23/12 (emphasis in original).

                                          - 10 -
J-A12017-21



summons.      On November 7, 2011, Eastern filed a complaint against IFIC,

which it amended on November 14, 2011. In its amended complaint, Eastern

asserted multiple claims against IFIC. Count 1: breach of contract; Count 2:

breach of contract (third party beneficiary); Count 3: action in assumpsit/civil

action under the Public Works Contractors’ Bond Law of 1967, 8 P.S. § 191 et

seq.; Count 4: indemnification; Count 5: breach of contract (enforcement of

arbitration award); Count 6: action in assumpsit/civil action under the Public

Works Contractors’ Bond Law (enforcement of arbitration award); Count 7:

bad faith under 42 Pa.C.S.A. § 8731; and Count 8: promissory estoppel.

Following the overruling of preliminary objections, on April 9, 2012, IFIC

answered the amended complaint, denying the averments of the complaint

and asserting new matter. Eastern replied to IFIC’s new matter on May 24,

2012.

        On March 11, 2013, IFIC filed a “Motion for Partial Judgment on the

Pleadings or, in the Alternative, Certification of Issues for Interlocutory

Appeal.” IFIC sought dismissal, as a matter of law, of Count 5 (breach of

contract – enforcement of arbitration award), Count 6 (action in assumpsit –

enforcement of arbitration award), and Count 7 (bad faith), claiming that IFIC,

as Ionadi’s surety, was not bound by the arbitration award and the judgment

thereon. In support, IFIC reasoned that there was no statutory predicate or

case law in Pennsylvania that would obligate it to pay an arbitration award

rendered against its principal and in favor of a subcontractor in an ex parte

proceeding to which IFIC was not a party. In other words, IFIC argued that it

                                     - 11 -
J-A12017-21



was not a party to the Subcontract containing the AAA arbitration provision

and it did not participate in the resulting arbitration proceedings at which

Ionadi failed to defend itself. Thus, according to IFIC, it was not liable to pay

the arbitration award, as confirmed and reduced to judgment. With respect

to Count 7, IFIC argued that Eastern’s claim for bad faith was not cognizable

against a surety and, therefore, should be dismissed as a matter of law. IFIC

reasoned that there was no authority to support Eastern’s claim that a surety

contract constituted an insurance policy within the meaning of Section 8371.9

       On March 22, 2013, while IFIC’s motion for partial judgment on the

pleadings was pending, Eastern filed a motion for partial summary judgment

with respect to Counts 1 through 3, 5, and 6 of the amended complaint.

Eastern’s summary judgment motion was premised, inter alia, on its

contention that IFIC was indeed bound by the arbitration award and that, as

a result, the award should be enforced against IFIC.              Eastern based its

summary judgment motion in large part on certain admissions made during

the   deposition    testimony     of   Kathleen    Maloney,   IFIC’s   senior   claims

representative and admissions in IFIC’s answer to the amended complaint.

       Thereafter, on April 4, 2013, Eastern responded to IFIC’s motion for

partial judgment on the pleadings, asserting that IFIC was bound by the

arbitration award entered against Ionadi. Eastern reasoned that IFIC, as a
____________________________________________


9 Section 8371 provides in part that it is applicable only “[i]n an action arising
under an insurance policy[.]” 42 Pa.C.S.A. § 8371 (emphasis added). We
discuss Section 8371 in more detail, infra.


                                          - 12 -
J-A12017-21



co-obligor, was in privity with Ionadi and had notice of, and opportunity to

participate in, the arbitration proceedings. Eastern claimed that “Ionadi, as

well as co-obligor IFIC, had received advance notice, [and Ionadi] had

responded to the demand for arbitration and participated in conferences with

the arbitrator prior to the arbitration proceedings.”       Answer to Motion for

Partial Judgment on Pleadings, 4/8/13, at ¶ 4. Specifically, Eastern countered

that it “notified IFIC of the filing of its demand for arbitration, and noticed IFIC

when each breach was ripe, and on several occasions invited any claims agent

of IFIC as an original promisor pursuant to the [Payment Bond] to intervene

in the arbitration.” Id. at ¶ 6. Eastern further claimed that IFIC attended

proceedings in Allegheny County on Eastern’s petition to confirm and enter

judgment on the arbitration award.         Id. at ¶ 5.    With respect to IFIC’s

contention that Eastern’s bad faith claim should be dismissed, Eastern

responded that the surety risk undertaking was insurance.

      On August 27, 2013, the trial court issued an order on IFIC’s motion for

partial judgment on the pleadings and Eastern’s motion for partial summary

judgment. The court granted IFIC’s motion for partial judgment to the extent

IFIC sought certification for an interlocutory appeal. The trial court, however,

denied IFIC’s motion insofar as it sought the dismissal of Counts 5 and 6,

concluding that IFIC was bound by the arbitration award entered against

Ionadi and that IFIC chose not to participate in the arbitration, despite notice

and opportunity. Trial court Opinion, 8/27/13, at 7-8. The court found that

“the arbitration award entered against Ionadi is ‘at least prima facie evidence

                                      - 13 -
J-A12017-21



against [IFIC].” Id. at 8. The trial court denied the motion with respect to

the dismissal of Count 7, bad faith, concluding that the issue had to be further

litigated. With respect to Eastern’s motion for partial summary judgment, the

trial court ordered the disposition thereof be held in abeyance in light of its

decision to certify for interlocutory appeal issues raised in IFIC’s motion for

partial judgment on the pleadings. Id. at 10-11.

      IFIC subsequently petitioned this Court for permission to appeal from

the trial court’s August 27, 2013 order.      We, however, denied relief.   See

Eastern Steel Constructors, Inc. v. Int’l Fid. Ins. Co., No. 81 MDM 2015

(Pa. Super. filed November 8, 2013). On January 22, 2014, the trial court

denied Eastern’s motion for partial summary judgment. In so doing, the court

again reasoned in part that “the arbitration award entered in favor of [Eastern]

and against Ionadi is prima facie evidence against IFIC. Trial Court Opinion,

1/22/14, at 5.   The court determined that the arbitration award was not

conclusive evidence against IFIC, and the issue would need to be more fully

developed at trial. Id.

      On December 22, 2014, Eastern renewed its motion for partial summary

judgment based on IFIC’s subsequent answers to interrogatories and

subsequent document production. On February 4, 2015, the trial court denied

the motion.




                                     - 14 -
J-A12017-21



       On March 9, 2015,10 IFIC filed a motion in limine, seeking to exclude

evidence of the arbitration award and the resulting judgment. The trial court,

despite its prior rulings, granted the motion, explaining without citation to any

legal authority:

       Ever mindful of the previous rulings of this [c]ourt, after thorough
       examination of the Pennsylvania authority, it is clear in this case
       that [Eastern] may not rely upon, and not even introduce, the
       outcome of the arbitration process. Our fundamental tenants of
       due process require that before the [c]ourt will accept and rule on
       evidence against any party, that the party has every opportunity
       to challenge, and to test, that evidence. Here, that has not been
       the case. [Eastern] urges that IFIC was on notice that the
       arbitration was to be conducted, but there were conditions and
       restrictions placed on IFIC that inclined IFIC to not participate. No
       contractual obligation bound [IFIC] to arbitrate, and no role was
       played by [IFIC] in the selection of the Arbitrator. Furthermore,
       no evidence was introduced or challenged by [IFIC] during the
       arbitration process. In fact, this [c]ourt is not aware that [IFIC]
       knows anything more about the arbitration than is contained in
       the two-page Award dated November 9, 2011.

       Equally as significant to this [c]ourt is the fact that [IFIC] cannot
       be made to stand in the shoes of [Ionadi], as all evidence is that
       Ionadi essentially rolled over for the entry of a “Default Award”
       against them. This [c]ourt cannot fathom a trial strategy and
       delivery which is available to [IFIC] that would allow it to
       effectively demonstrate to any jury that the Award of the
       Arbitrator was incorrect, inflated, or in any way improper. If the
       Award is introduced to the jury, [IFIC] would be limited to the
       barest of collateral attacks on the court-sanctioned citadel of the
       arbitration. That outcome offends every sense of due process
       known to Pennsylvania law.

       The unique facts of this case, together with a dearth of applicable
       case law upon which to rely, leave this [c]ourt only to retreat to
       the foundational principles of the law. There it finds no basis for
____________________________________________


10 The in limine motion was faxed to and received by the trial court on March
6, 2015, but docketed on March 9.

                                          - 15 -
J-A12017-21


      allowing [Eastern] to introduce the Award which would
      conclusively prejudice the open minds of any jury toward the
      outcome determined by the Arbitrator. [IFIC] would be left
      without any realistic opportunity to scrub that conclusion from the
      jurors’ minds.

Trial Court Opinion, 3/9/15, at 1-2. This order was a marked departure from

the court’s previous rulings on this issue.

      On March 10, 2015, the matter proceeded to a jury trial, where Eastern

attempted to introduce into evidence a white binder full of Tinney’s delivery

tickets that, according to IFIC, previously had not been produced in discovery

or identified as trial exhibits. On March 11, 2015, the trial court recessed the

trial to permit IFIC time to review the Tinney documents and conduct

additional discovery. See Trial Court Order, 3/11/15. On March 16, 2015,

the trial court issued an order reserving for trial the issue of attorneys’ fees

under Section 6.3 of the Payment Bond. See Trial Court Order 3/16/15. The

court explained that it would be able to determine at trial whether IFIC failed

to discharge its obligations under the Payment Bond. Id.

      On May 7, 2015, IFIC moved for partial summary judgment as a matter

of law with respect to Counts 4 and 7 of the amended complaint. Eastern, in

Count 4, sought recovery for attorneys’ fees and costs under Section 6.3 of

the Payment Bond and Count 7, as noted earlier, was the bad faith claim.

Eastern’s claims for indemnification and bad faith centered on IFIC’s alleged

failure to promptly and timely comply with the requirement of Section 6 of the

Payment Bond. In support of its summary judgment motion, IFIC argued that

the evidence “demonstrates an absence of any genuine issue of material fact


                                     - 16 -
J-A12017-21



as to IFIC’s compliance with Section 6 of the [Payment] Bond.” IFIC Summary

Judgment Motion, 5/7/15, at ¶ 7. Subsequently, the trial court declared the

previously commenced jury trial to be a mistrial when Eastern dismissed its

counsel. See Trial Court Order, 6/1/15.

        Following a hearing, the trial court granted IFIC’s motion for partial

summary judgment. With respect to Count 4, the trial court concluded that

IFIC satisfied its obligations under Section 6 of the Payment Bond by

investigating “the claim promptly and notif[ying] Eastern [] within sixty days

that it was disputing the entire amount of the claim due to lack of sufficient

documentation to substantiate the claim[.]” Trial Court Opinion, 10/15/15, at

5-6. This ruling was a reversal of its March 16, 2015 order on this issue. On

the bad faith claim (Count 7), the trial court revisited its prior rulings and

concluded that Section 8371 “was not intended to include surety bonds.” Id.

at 7.

        On September 21, 2016, IFIC filed a motion in limine to exclude delivery

tickets. In particular, IFIC challenged the admissibility of Tinney’s delivery

documents that had been proffered during the March 2015 trial.             IFIC

contended that the delivery tickets were inadmissible because they were

irrelevant, could not be authenticated properly, and constituted hearsay.

Following a hearing, on April 11, 2017, the trial court denied the motion. The

court concluded that the delivery tickets were relevant insofar as they created

a presumption that the rebar delivered to the Project by Tinney was shipped

for installation. Moreover, the court determined that the delivery tickets were

                                      - 17 -
J-A12017-21



self-authenticating documents and satisfied the business records exception to

the rule against hearsay. See Trial Court Opinion, 4/11/17, at 5.

      On August 4, 2017, Eastern filed a motion in limine regarding the

arbitration award and resulting judgment. Eastern argued that, despite the

trial court’s ruling that the arbitration award should not be shown to the jury,

Eastern—to prove its claims—had to “introduce evidence and argue in the

presence of the jury about matters relating to the arbitration other than the

result, including Eastern’s initiation of arbitration against Ionadi, the conduct

of the arbitration and the fact that the arbitration proceeded to a result.”

Eastern’s Motion In Limine, 8/4/17, at ¶ 9 (emphasis added). On the same

day, Eastern also filed a motion in limine to exclude expert testimony of Jim

Bertoline on the amount of rebar installed at the Project. After yet another

hearing, the trial court granted Eastern’s motion on September 21, 2017. The

court explained that Eastern’s motion in limine

      seeks clarification of this [c]ourt’s ruling barring reference to the
      arbitration award. At trial, [Eastern] wishes to inform the jurors
      that an arbitration took place, as arbitration is required by the
      contract between [Eastern] and Ionadi. [Eastern] believes that if
      this fact is wholly excluded from trial, the jurors may believe that
      [Eastern] did not abide by the contract.

      Although the [c]ourt agrees that excluding all mention of the
      arbitration could cause jurors to speculate, the [c]ourt also
      recognizes that allowing the parties to reference the outcome or
      the conduct at arbitration would likely prejudice the minds of the
      jurors. Therefore, the [c]ourt will draft a brief statement to be
      read by the [c]ourt during the trial which will address the binding
      arbitration clause of the [Subcontract].




                                     - 18 -
J-A12017-21



Trial Court Opinion, 9/21/17, at 3. Accordingly, the trial court ordered that it

would provide the following instruction to the jury:

       There has been testimony relating to a [Subcontract] between
       [Eastern] and [Ionadi]. One provision of this contract requires
       disputes between the parties to be resolved through binding
       arbitration. I am instructing you now that [Eastern] has fully
       complied with the arbitration provision. You are not to use this
       information for any purpose other than to decide whether Eastern
       has met its obligations under the [Subcontract].


Id. at 5.11 On the issue of expert testimony, the trial court concluded that

Mr. Bartoline’s testimony was relevant to present IFIC’s theory of payment to

Eastern—that is, the amount of rebar installed at the Project instead of the

amount of rebar shipped. Id. at 2-3. The court, therefore, denied Eastern’s

motion on this issue.

       At some point in 2018, the trial judge, Judge Thomas King Kistler,

retired from the bench and this matter was reassigned to Judge Brian K.

Marshall. On August 17, 2017, Eastern sought reconsideration of the trial

court’s March 9, 2015 order issued by Judge Kistler, granting IFIC’s motion in

limine seeking to exclude evidence of the arbitration award and judgment

thereon.    On December 10, 2018, the trial court (Judge Marshall) denied

Eastern’s reconsideration motion. The court concluded that it was divested of

jurisdiction to entertain the motion because it was patently untimely.


____________________________________________


11The trial court clarified that its March 9, 2015 order remained in effect and,
as a result, the parties were prohibited from introducing evidence from the
arbitration, the arbitration award, or the final judgment.

                                          - 19 -
J-A12017-21



Furthermore, the trial court determined that the coordinate jurisdiction rule,12

which provides that judges of coordinate jurisdiction should not overrule each

other’s decisions, prevented it from revisiting Judge Kistler’s March 9, 2015

order and that Eastern failed to establish an exception to that rule. See Trial

Court Opinion, 12/10/18, at 2-5.

       The parties thereafter filed additional motions in limine,13 which the trial

court, following a hearing, disposed of on February 3, 2020. First, relying on

its September 21, 2017 ruling, the trial court denied Eastern’s motion with

respect to the amount of rebar installed. The trial court then denied, for a

second time, IFIC’s in limine motion relating to delivery tickets, concluding

the issue previously was litigated and decided on April 11, 2017. The trial

court also denied IFIC’s motion in limine to preclude prejudgment interest,

concluding that in the event of a jury verdict in favor of Eastern, Eastern was

entitled to prejudgment interest from the time it notified IFIC of Ionadi’s

default—that is May 5, 2010—until the time of mistrial, which occurred on May

28, 2015. The court concluded that any delay in proceeding to trial since May

28, 2015 was mostly attributable to Eastern. See Trial Court Opinion, 2/3/20,

at 14. The trial court lastly denied IFIC’s in limine motion seeking to limit


____________________________________________


12 See Zane v. Friends Hospital, 836 A.2d 25, 39 (Pa. 2003) (explaining
that the coordinate jurisdiction rule “provides that judges of coordinate
jurisdiction should not overrule each other’s decisions.”).
13Eastern sought to exclude evidence relative to the amount of rebar installed,
and IFIC again sought to exclude the delivery tickets, preclude recovery of
prejudgment interest, and limit Eastern’s recovery.

                                          - 20 -
J-A12017-21



Eastern’s recovery. IFIC argued that during the aborted March 10, 2015 trial,

Eastern’s President Judith Striebinger stated that the total amount due to

Eastern was $220,029.09.       Id. at 14.      Yet, as IFIC pointed out, during a

subsequent pretrial statement, dated March 11, 2019, Eastern claimed it was

owed $253,758.72.        Id.   IFIC asked the court to consider as a judicial

admission the testimony of Ms. Striebinger and bind Eastern thereto. Eastern

countered that because Ms. Striebinger had not been cross-examined, her

statement on the amount owed should not be viewed as a judicial admission.

The trial court agreed, concluding that her testimony was incomplete and

offered during an aborted trial. Id. at 15-16.

      Retrial commenced on February 24, 2020 and, following close of the

evidence, the trial court, among other things and without any objection,

instructed the jury on the nature of suretyship as follows:

      In this case, [Ionadi] and IFIC are separate legal entities who
      entered into a surety contract. A surety contract is a direct and
      original undertaking under which the surety provider, IFIC, is
      primarily and jointly liable with the principal, Ionadi. The
      liability of IFIC as surety is coextensive with that of Ionadi as
      principal. And accordingly, the surety, IFIC, is bound to perform
      whatever may be legally required of its principal, Ionadi.


N.T., Trial, 2/26/20, at 201 (emphasis added). The jury found in favor of

Eastern.   Id. at 213.    On the verdict slip, the jury answered “no” to the

question of whether Eastern was paid in full by Ionadi under the Subcontract

for Eastern’s work on the Project. See Verdict Slip, 2/27/20, at ¶ 1. Having

answered “no,” the jury then proceeded to the second and final question on


                                      - 21 -
J-A12017-21



the verdict slip, which required the jury to state the amount of money that

Eastern was entitled to be paid for its work, over and above the amount that

Eastern already has been paid.           The jury determined that amount to be

$253,788.06, which essentially mirrored the damages claimed under the

Subcontract and awarded in arbitration. Id. at ¶ 2.

       On March 2, 2020, IFIC filed a motion for post-trial relief, which it

amended on March 9, 2020. On March 6, 2020, Eastern also moved for post-

trial relief and sought to mold the verdict to include prejudgment interest.

Following a hearing, the trial court denied the parties’ respective post-trial

motions on July 1, 2020, but on July 17, 2020, molded the verdict to

$330,427.70, reflecting an award of prejudgment interest of six percent (6%)

per annum from May 5, 2010 until May 28, 2015.14 On July 23, 2020, the

molded verdict was reduced to judgment in favor of Eastern.        The parties

timely cross appealed.15 On September 9, 2020, the trial court directed the

parties to file a Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. Both parties complied. In response, the trial court issued a Pa.R.A.P.

1925(a) opinion.

                                 II.    DISCUSSION

       On appeal, Eastern presents the following issues for our review.

____________________________________________


14 This reflected a decrease of $103,061.42 from the November 9, 2011,
arbitration award.
15On September 11, 2020, we sua sponte consolidated Eastern’s appeal
docketed at 998 MDA 2020 and IFIC’s cross-appeal docketed at 1034 MDA
2020.

                                          - 22 -
J-A12017-21


      I.       As to the AAA arbitration award and judgment obtained by
               Eastern against . . . Ionadi, did the trial court commit an
               abuse of discretion and/or error of law as it relates to the
               following:

            a. Granting IFIC’s motion in limine to preclude entry into
               evidence the arbitration award at time of trial.

            b. Ruling that the arbitration award and judgment were not
               binding and conclusive upon IFIC.

            c. Refusing to allow into evidence exhibits of the arbitration
               award and entry of judgment obtained against [Ionadi].

            d. Fail[ing] to give a jury instruction that the arbitration
               award and judgment obtained against [Ionadi] was
               conclusive as against [IFIC].

      II.      Did the trial court commit an abuse of discretion and/or
               error of law by granting IFIC’s motion for partial summary
               judgment and thereby denying Eastern the right to collect
               attorney’s fees and costs required by the [Subcontract]?

      III.     Did the trial court commit an abuse of discretion and/or
               error of law by instructing the jury that it could not award
               counsel fees to Eastern as required by the [Subcontract]?

      IV.      Did the trial court err in limiting Eastern’s prejudgment
               interest to 6% and ignoring the [Subcontract’s] provision for
               18% interest?

      V.       Did the trial court commit an error of law and/or abuse of
               discretion in granting partial summary judgment as to
               Eastern’s bad faith claim?


Eastern’s Brief at 7-8 (unnecessary capitalizations omitted).

   On cross-appeal, IFIC argues only that the trial court misinterpreted “the

payment terms of [the Subcontract] for steel reinforcing material installation

services to permit [Eastern] to recover payment for quantities of steel




                                        - 23 -
J-A12017-21



reinforcing material without introducing any evidence of ‘actual bar weights

as shipped.’” IFIC’s Brief at 3.

A.    Eastern’s Appeal

           1.    The Effect of the Arbitration Award Upon IFIC As Surety

      We begin by addressing Eastern’s first claim on appeal, consisting of

multiple subparts, raised principally within the context of the trial court

deciding motions in limine, by answering the following question, as the answer

to this question will be dispositive of the remaining subparts. Whether IFIC,

as surety under the Payment Bond, is bound by an arbitration award entered

and reduced to judgment against its principal, Ionadi, when IFIC, as surety,

had full knowledge of the proceeding and an opportunity to participate in and

defend against the arbitration claims.

      With respect to motions in limine, our standard of review is well-settled.

      A motion in limine is used before trial to obtain a ruling on the
      admissibility of evidence. It gives the trial judge the opportunity
      to weigh potentially prejudicial and harmful evidence before the
      trial occurs, thus preventing the evidence from ever reaching the
      jury. A trial court’s decision to grant or deny a motion in limine is
      subject to an evidentiary abuse of discretion standard of review.

      Questions concerning the admissibility of evidence lie within the
      sound discretion of the trial court, and we will not reverse the
      court's decision absent a clear abuse of discretion. An abuse of
      discretion may not be found merely because an appellate court
      might have reached a different conclusion, but requires a manifest
      unreasonableness, or partiality, prejudice, bias, or ill-will, or such
      lack of support so as to be clearly erroneous.

      In addition, to constitute reversible error, an evidentiary ruling
      must not only be erroneous, but also harmful or prejudicial to the
      complaining party.


                                     - 24 -
J-A12017-21



Parr v. Ford Motor Co., 109 A.3d 682, 690-691 (Pa. Super. 2014) (citations

omitted), appeal denied, 123 A.3d 331 (Pa. 2015), cert. denied, 136 S. Ct.

557 (2015).

       Eastern argues that the trial court abused its discretion in prohibiting it

from introducing and admitting at trial evidence of the arbitration award and

the resulting judgment. Eastern contends that the arbitration award rendered

in its favor was conclusive and enforceable against IFIC. Thus, according to

Eastern, the jury should have been made aware of its existence. We agree.

       We begin our analysis by examining the terms of the Payment Bond and

Subcontract.     Under the terms of the Payment Bond, IFIC as surety, and

Ionadi as Contractor and Principal, jointly and severally, bound themselves to

PSU to pay for all labor, materials, and equipment furnished for use in

performance of the Construction Contract. Payment Bond ¶ 1. Under this

provision, both Ionadi and IFIC agreed to be individually and/or jointly

responsible for the entire payment obligation. Accordingly, anyone claiming

payment from Ionadi could pursue payment in a joint action against Ionadi

and IFIC, or by separate actions against any one of them. 16 With respect to

the Owner, the bond obligation would be deemed null and void if Ionadi made

payment, directly or indirectly, for all sums due Claimants.        Id. at ¶ 15.


____________________________________________


16 Black’s Law Dictionary defines “[J]oint and several liability” as “[l]iability
that may be apportioned either among two or more parties or to only one or
a few select members of the group, at the adversary’s discretion.” Black’s
Law Dictionary (11th ed. 2019).

                                          - 25 -
J-A12017-21



“Claimants” are defined under the Payment Bond to include anyone, like

Eastern, who has a direct contract with Ionadi.

      With respect to “Claimants”, the Payment Bond separately provides that

any obligation to make payment under the bond will be deemed null and void

if the Contractor promptly makes payment, directly or indirectly, for all sums

due. Id. at ¶ 3. Because the Payment Bond does not define “all sums due”

to a subcontractor, logically, all sums due by necessity must be determined

under the terms of the Subcontract that detail the work to be performed by a

subcontractor and how it is to be paid. To this end, the Subcontract confirms

that Eastern, as a subcontractor to Ionadi, shall be a direct obligee of Ionadi’s

Payment Bond assuring the Subcontract. Subcontract at ¶ 23. As important,

the Subcontract provides that any claim, dispute, or legal action between

Eastern and Ionadi must be resolved by means of binding arbitration through

the American Arbitration Association (“AAA”) within the nearest jurisdictional

boundary where the project is located. Id. at ¶ 25. Reading the Payment

Bond and Subcontract together, it is clear that IFIC’s liability for payment to

Claimants, like Eastern, is co-extensive with that of Ionadi, its principal, to

make payment to Eastern as provided for under the Subcontract, for work

performed in connection with Ionadi’s Construction Contract with PSU. The

question presently is whether IFIC, as surety, is liable for all sums due to a

subcontractor like Eastern, as determined by arbitration, the method made

mandatory to resolve payment claims under the terms of the Subcontract.




                                     - 26 -
J-A12017-21



       Our research reveals that many cases that examined this issue begin

with citation to the more than century old case of United States ex. Rel.

Fidelity Nat’l Bank v. Rundle, 107 F. 227 (9th Cir. 1901). There, the court

held that a judgment against the principal upon a bond is not admissible in

evidence against a surety, except, first, in cases where the bond is conditioned

to pay such judgment as may be rendered against the principal, and, second,

as is pertinent here, in cases in which the sureties have had the opportunity

to appear and defend in the action against the principal.      Id. at 229.   In

Pennsylvania, the case of Conneaut Lake Agricultural Association v.

Pittsburgh Surety Company, 74 A. 620 (Pa. 1909), precedent cited by

Eastern and almost as old as Rundle, is consistent with the rule announced

in Rundle that a judgment against the principal is admissible against a surety

where the surety had the opportunity to appear and defend in the action

against the principal.17 Conneaut Lake, however, is more definitive as to the

binding effect of a judgment entered against a principal on its surety.

Conneaut Lake holds that an award entered against a contractor is

conclusive and binding upon the surety where the surety was notified of



____________________________________________


17 Contrary to the trial court’s statement that there exists a dearth of
applicable case law upon which to rely on this issue, a substantial body of case
law does in fact exist nationally that reveals a majority rule as to whether a
surety is bound by an arbitration award entered against its principal. See
Arbitration and the Surety, American Bar Association Book Publishing
(January 1, 2020); Chapter 6, Res Judicata and Collateral Estoppel Effect Upon
the Surety; 50 State Survey, Bryan and Springer.

                                          - 27 -
J-A12017-21



the time and place of the arbitration hearing and chose not to appear and

defend when it had the opportunity to do so.18

       In Conneaut Lake, an agricultural association entered into contracts

for construction of a race track.              The plaintiff’s contract for which the

defendant contractor/principal provided surety required all disputes to be

referred to a duly authorized and appointed arbitrator—an engineer—whose

decision would be final and binding. Id. at 621-22. The surety was notified

of the time and place of the arbitration hearing. Id. at 621. Despite this

notice, neither the surety nor the contractor appeared for arbitration. Id. The

arbitrator rendered an award in favor of the plaintiff, who subsequently

brought suit to recover the amount awarded under arbitration from the surety.

Id. The trial court found in favor of the plaintiff. On appeal, our Supreme

Court rejected the surety’s contention that it was not bound by the arbitration

award. It reasoned:

       The award was conclusive and binding upon it. The appellant
       was notified of the time and place of hearing before the arbitrator.
       It did not, apparently, see fit to appear and defend when it had
       the opportunity to be heard. It is not now in a position to raise
       questions which if they had any merit should have been raised by
       its principals, the contractors, and which were clearly within the
____________________________________________


18 IFIC attempts to dismiss the precedential effect of Conneaut Lake upon
the basis of its age and that the case has not since been cited by any
Pennsylvania court. Brief for Appellee/Cross-Appellant at 34-35. Regardless,
and more importantly, the holding in Conneaut Lake has not been overruled
or disavowed by our Supreme Court and hence, remains good and binding law
upon this Court. See Commonwealth v. Millner, 888 A.2d 680, 693 (Pa.
2005) (explaining that the jurisprudential task of the Superior Court is to
effectuate the decisional law of the Supreme Court, not to restrict it through
curtailed readings of controlling authority.).

                                          - 28 -
J-A12017-21


       jurisdiction of the arbitrator chosen by the parties to the contract
       to decide all matters of difference between them connected in any
       way with the work.


Id. at 622 (emphasis added).

       Here, as detailed earlier, Eastern exercised its rights under the

Subcontract to collect the amounts due from Ionadi by proceeding to AAA

arbitration. Consistent with the terms of the Subcontract, Eastern sought to

recover contract damages, as well as attorneys’ fees and interest as provided

for under the Subcontract. The arbitrator rendered an award for $433,489.42

in favor of Eastern.        The award included attorneys’ fees, interest, and

penalties, as provided for in the Subcontract.           IFIC was aware of the

arbitration and related proceedings at all times. Yet, IFIC failed to facilitate

Ionadi’s defense or participate in the arbitration despite invitation to do so.19

Following the issuance of the arbitration award, neither Ionadi nor IFIC sought

to vacate the award. See Ass’n of Contracting Plumbers of City of New

York, Inc. v. Loc. Union No. 2 United Ass’n of Journeymen &

Apprentices of Plumbing & Pipefitting Indus. of U.S. & Canada, 841

F.2d 461, 466 (2d Cir. 1988) (holding that nonparties to arbitration may attack

the award where the award “affects the [nonparties] in a sufficiently

substantial and concrete matter”).             Moreover, neither Ionadi nor IFIC

objected—before the bankruptcy court—to Eastern’s request to lift the

____________________________________________


19Tellingly, IFIC compelled Tinney, the reinforcing steel supplier, to arbitration
when Tinney had filed a civil action against Ionadi for nonpayment related to
the Project in Allegheny County.

                                          - 29 -
J-A12017-21



automatic stay so that Eastern could confirm the award. After the bankruptcy

court granted relief to Eastern, Eastern petitioned the Allegheny County trial

court to confirm the arbitration award and enter judgment thereon.         Both

Ionadi and IFIC participated in this proceeding. After the trial court confirmed

the $433,489.42 arbitration award, inclusive of attorneys’ fees, interest and

penalties, and reduced it to judgment against Ionadi, neither Ionadi nor IFIC

appealed the judgment.       The record in this case, without any doubt,

demonstrates that IFIC was kept appraised of all critical proceedings with

respect to the arbitration and confirmation of the arbitration award and

judgment rendered in favor of Eastern. Despite every opportunity to do so,

IFIC intentionally chose not to participate in the arbitration or any other

proceeding against its principal—Ionadi—for which it was jointly and severally

liable for all sums due Eastern.

      Under these circumstances, and consistent with Conneaut Lake, given

IFIC’s notice of and opportunity to participate in the arbitration proceedings

that determined the sums due Eastern under its Subcontract, we agree that

the arbitration award was enforceable against and binding upon IFIC who

stood in the shoes of Ionadi, its defaulting principal. Our conclusion in this

regard is consistent with most jurisdictions that hold a surety is conclusively

bound by an arbitration award against its principal if the surety had notice and




                                     - 30 -
J-A12017-21



a reasonable opportunity to participate in the arbitration.20 The trial court’s

grant of IFIC’s motion in limine to preclude entry into evidence the arbitration

award was an error of law. The arbitration award entered in favor of Eastern

and against Ionadi was entitled to be given binding and conclusive effect in

Eastern’s suit against IFIC.

       We are aware of other authority that would render the arbitration award

as only prima facia evidence against the surety.       See P.R. Post Corp. v.

Maryland Cas. Co., 271 N.W.2d 521, 525 (Mich. 1978); Escambia

Chemical Co. v. Rocker , 184 S.E.2d 31, 36 (Ga. App. 1971); Lake Cnty.,

supra; Seaboard Surety v. Westwood Lake, Inc., 277 F.2d 397, 404 (5th
____________________________________________


20 See Rundle, supra; Arbitration and the Surety, supra at n.17; See
also Isidor Paiewonsky Assocs., Inc. v. Sharp Properties, Inc., 998 F.2d
145, 155 (3d Cir. 1993) (applying Pennsylvania law, the court held that an
arbitrator’s award was binding against a non-party whose interests were
“directly related, if not in fact congruent” to those of a party in the arbitration
proceeding); Sheffield Assembly of God Church, Inc. v. Am. Ins. Co.,
870 S.W.2d 926, 932 (Mo. App. 1994); Rashid v. Schenck Const. Co., Inc.,
438 S.E.2d 543, 546-47 (W. Va. 1993); U.S. for Use & Ben. of WFI
Georgia, Inc., v. Gray Ins. Co., 701 F. Supp.2d 1320, 1329 (N.D. Ga.
2010); Seaboard Sur. Co. v. Bd. of Chosen Freeholders of Warren Cnty.,
537 A.2d 310, 314 (N.J. Super. App. Div. 1988); Kidder Elec. of Fla., Inc.
v. U.S. Fid. & Guar. Co., 530 So.2d 475, 476-77 (Fla. Dist. Ct. App. 1988);
U.S. ex rel. Frontier Constr., Inc. v. Tri-State Mgmt. Co., 262 F. Supp.
2d 893, 897 (N.D. Ill. 2003); U.S. ex rel. MPA Constr., Inc. v. XL Specialty
Ins. Co., 349 F. Supp. 2d 934, 942 (D. Md. 2004); U.S. for Use & Benefit
of Skip Kirchdorfer, Inc. v. M.J. Kelley Corp., 995 F.2d 656, 661 (6th Cir.
1993); Fewox v. McMerit Constr. Co., 556 So.2d 419, 425 (Fla. Dist. Ct.
App. 1989), Raymond Int’l Builders, Inc. v. First Indem. of Am. Ins. Co.,
516 A.2d 620, 622 (N.J. 1986); Frederick v. United States, 386 F.2d 481,
485 n. 6 (5th Cir. 1967); Lake Cnty. v. Massachusetts Bonding & Ins.
Co., 75 F.2d 6, 8 (5th Cir. 1935); Von Eng’g Co. v. R.W. Roberts Constr.
Co., 457 So.2d 1080, 1082 (Fla. Dist. Ct. App. 1984); First Mobile Home
Corp. v. Little, 298 So.2d 676, 682–83 (Miss. 1974).

                                          - 31 -
J-A12017-21



Cir. 1960); Hopkins v. Nat’l Sur. Co., 97 So. 297, 298 (La. 1923); Becker

v. Koza, 53 F.R.D. 416, 421 (D. Neb. 1971). Before concluding otherwise,

the trial court in this case as well, concluded that the arbitration award entered

against Ionadi was at least prima facia evidence against IFIC.         Trial Court

Opinions, 8/27/13, at 7-8 and 1/22/14 at 5. The line of authority represented

by these cases, as well as the trial court’s earlier rulings, are inconsistent with

our precedent. We reject their holding that an arbitration award may only be

considered as prima facia evidence of the amount owed by a surety. Admitting

an arbitration award as only prima facia evidence, as opposed to being

conclusive and binding, does not give full effect to the finality objectives to be

achieved by submitting claims to binding arbitration, a policy fully endorsed

by our state and federal laws. See Taylor v. Extendicare Health Facilities,

Inc., 147 A.3d 490, 501-502 (Pa. 2016) (noting the federal policy favoring

arbitration   where   arbitration   agreements    are   valid,   irrevocable   and

enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract); accord Provenzano v. Ohio Valley General

Hosp., 121 A.3d 1085, 1096 (Pa. Super. 2015) (noting that Pennsylvania

endorses the nationally liberal policy favoring arbitration agreements); see

also 42 Pa.C.S.A. § 7303 (“A written agreement to subject any existing

controversy to arbitration or a provision in a written agreement to submit to

arbitration any controversy thereafter arising between the parties is valid,

enforceable and irrevocable, save upon such grounds as exist at law or in

equity relating to the validity, enforceability or revocation of any contract.”).

                                      - 32 -
J-A12017-21



A holding that only considers an arbitration award as prima facia evidence

against a surety, impermissibly gives the surety, who stands in the shoes of

its principal, a second bite at the proverbial apple to challenge sums due a

claimant already determined under binding arbitration. See Commonwealth

v. Turner, 17 A.2d 352, 354 (Pa. 1940) (noting a plaintiff should not be

compelled to prove a second time facts upon which a surety’s liability is

predicated, facts which already have been established in an action against the

principal). Nor do such holdings give full effect to the surety’s obligation to

be and remain jointly and severally liable for all sums due a bond claimant.

Permitting a surety to require a claimant to litigate a second time those sums

due from its principal essentially severs the joint and several liability aspects

of a suretyship and destroys the coextensive contractual liability for payment

that is the hallmark of a surety payment bond.

      Indeed, it is long settled that a surety’s liability for contract damages is

coextensive with the liability of its principal. See White v. Commonwealth,

39 Pa. 167, 176 (1861) (noting that “the obligation of the surety was

coextensive with that of his principal”); see also Plummer v. Wilson, 185

A. 311, 313 (Pa. 1936) (“We have often said that it is a fundamental incident

of suretyship that upon default a surety and his principal are both primarily

liable upon the original undertaking.”). Where there is a surety relationship,

an obligee is entitled to performance of a contractual duty by the principal or

alternatively, if the principal defaults, by the principal’s surety. Kiski Area

Sch. Dist. v. Mid-State Sur. Corp., 967 A.2d 368, 371–72 (Pa. 2008)

                                     - 33 -
J-A12017-21



(citations omitted). The surety stands in the shoes of the principal and must

complete any obligation due the obligee at the time of default. Id. at 372.

It would be inconsistent to recognize that a surety is obligated to fulfill a

principal’s defaulted obligation, but at the same time hold that the surety is

entitled to independently challenge that obligation after the sums due from its

principal are established under binding arbitration to which it had ample notice

and opportunity to participate in those proceedings.21

       For the same reasons, we reject IFIC’s opening position that since it is

not a party to the Subcontract that compels arbitration between Ionadi and

Eastern, it cannot be bound by an arbitration award against its principal. The

Third Circuit case of Allstate Settlement Corp. v. Rapid Settlements, Ltd.,

559 F.3d 164 (3d. Cir. 2009), cited by IFIC for the proposition that an

arbitration award rendered in an arbitration between consenting parties

cannot bind a party that had not agreed to arbitration, is clearly inapposite.22

Although that case did recognize a number of exceptions under Pennsylvania

law whereby non-signatories to an arbitration agreement may be bound by an

arbitration award, the issue of a surety’s liability for an arbitration award

entered against its principal where the surety is jointly and severally liable

____________________________________________


21The issue as to whether a surety may raise defenses personal to it in an
arbitration proceeding and how that may affect its obligation to its principal is
not presently before this Court.
22 Similarly, we reject the trial court’s view that IFIC cannot be bound to the
arbitration award, since it was not a party to those proceedings, as that view
ignores completely the terms of the Payment Bond, the Subcontract, and the
inherent nature of a suretyship long established under our law.

                                          - 34 -
J-A12017-21



with its principal was not within the facts before that court. In fact, that case

did not concern a suretyship at all.

      Citing McIntyre Square Associates v. Evans, 827 A.2d 446 (Pa.

Super. 2003), IFIC nonetheless contends that the arbitration award can have

no effect on it because the award was entered by default. We agree the case

is instructive, but contrary to IFIC, we believe the case supports, rather than

contradicts, our conclusion that the arbitration award here was conclusive and

binding. In McIntyre, this Court was asked to address both procedural and

substantive issues in an action against sureties on a commercial lease

following the default of, and confession of judgment against, the tenant on

the lease.    The tenant, Professional Male, had executed a lease and a

subsequent extension with the property management agent, First City, acting

on behalf of the lessee McIntyre Square. The lease was guaranteed by various

Professional Male owners, officers, and an owner spouse. When Professional

Male defaulted on the lease, First City confessed judgment against

Professional Male and then subsequently sought to enforce that judgement as

binding and conclusive upon the guarantors. The trial court declined to give

preclusive effect to First City’s confessed judgment against Professional Male

for First City’s damages under the guaranty agreement, thus allowing the

guarantors to re-litigate damages. After trial, the damages awarded First City

were substantially less than those entered by confession. First City appealed.

      To resolve whether the confessed judgment was conclusive as to the

guarantors, we first distinguished the line of cases—belonging to a narrow

                                       - 35 -
J-A12017-21



category of disputes concerning sureties on official or “good faith,” bonds—

upon which First City relied. Those bonds assure the performance of official

or fiduciary duties and, regarding such bonds, we noted a long line of cases

from this Commonwealth that support the contention a surety is bound by a

determination of the principal’s liability, a proposition not generally applicable

to all sureties. Id. at 456.23 Our review of extant cases, however, suggested

that where a surety had no right to defend, as in the case of a confessed

judgment, or potentially in the case of a default judgment, the judgment

against the principal was not binding on the surety. Id. at 457. In particular,

we noted the case of Giltinan v. Strong, 64 Pa. 242 (1870), wherein our

Supreme Court held that a judgment recovered against a tenant for rent is

not evidence against the surety on the lease where the surety had no

opportunity to defend. Giltinan was cited later for support in Thommen v.

Aldine Trust Co., 153 A. 750 (Pa. 1931). There, the plaintiff and her husband

jointly started a company. She left the company, and later sued her husband’s

estate to make payments guaranteed by him in the event the company

defaulted on payments due under her noncompete agreement with the

company. The Court held that she could not use her prior successful judgment

against the company wherein the estate had no notice or ability to defend




____________________________________________


23Sureties on official or fiduciary bonds are liable because, by the nature of
the bond relationship, the sureties submit to the acts of the principal and to
judgments against the principal. McIntyre, 827 A.2d at 457.

                                          - 36 -
J-A12017-21



against the estate.      Thommen, 153 A. at 752.       Upon further review, we

ultimately held that

          [E]xcept where the surety agreement concerns an official or
          other fiduciary bond, or where the agreement explicitly
          states otherwise, a default or confessed judgment obtained
          against the principal in the underlying action is not evidence
          of liability in an action against the surety, unless, in the
          underlying action, the surety had an opportunity to
          defend.


McIntyre, 827 A.2d at 459 (emphasis added). Because the guarantors did

not have an opportunity to defend, we held that the trial court correctly

prohibited the admission of the confessed judgment against Professional Male

as evidence of the guarantors’ liability in the action by First City against them.

       In contrast to McIntyre, instantly, IFIC, as surety, was given every

opportunity to defend against Eastern’s claim for all sums due. It chose not

to do so. On this critical fact, the result in McIntyre is distinguishable from

the present case, but its statement that a default is not binding on the surety,

unless the surety has an opportunity to defend, supports our conclusion that

the arbitration award was conclusive and binding on IFIC.          To the extent

Eastern’s arbitration award may be considered a default judgment against

Ionadi,24 we hold nonetheless, that it is conclusive and binding upon IFIC

____________________________________________


24 As the record reveals, although Ionadi participated in pre-trial conferences
before arbitration it failed to appear for the proceedings. Nevertheless, the
arbitrator required Eastern to set forth its proofs to establish Ionadi’s liability
for the sums claimed and awarded. Eastern thereafter petitioned the common
pleas court to enter the arbitration award as a judgment against Ionadi. We
(Footnote Continued Next Page)


                                          - 37 -
J-A12017-21



because IFIC was given every opportunity, as surety jointly and severally

liable with Ionadi, to defend against Eastern’s claim. Although not discussed

by the McIntyre Court, coincidentally, the same result in fact was reached in

Conneaut Lake where the surety was held liable for an arbitration award in

favor of plaintiff and against the principal contractor where after notice,

neither the contractor nor the surety appeared for arbitration.

       IFIC lastly contends that the arbitration award cannot be enforced

against it because its liability is not coextensive with that of Eastern.

Specifically, IFIC contends that it is not liable for an award that included

interest, penalties, attorney fees and arbitration costs, because those items

are not expressly provided for under the Payment Bond that limits claims only

to labor, material and equipment. Our review compels an opposite conclusion.

       Although it is true that Section 1 of the Payment Bond provides that IFIC

and Ionadi “jointly and severally” bind themselves to the Owner to “pay for

labor, materials and equipment furnished for use in the performance of” the

Contract, this same limiting language does not appear with respect to

obligations due subcontractor Claimants like Eastern.        Section 2 of the

Payment Bond provides that with respect to the Owner, the bond obligation

shall be deemed null and void if the Contractor “[p]romptly makes payment


____________________________________________


need not resolve whether under these circumstances the arbitration award
qualifies as a default judgment in light of our conclusion that the award is
conclusive and binding upon IFIC as surety where it had every opportunity to
defend against Eastern’s claim.

                                          - 38 -
J-A12017-21



. . . for all sums due Claimants[.]” Payment Bond, 10/29/08, at ¶ 2. With

respect to Claimants, Section 3 of the Payment Bond obligates IFIC to make

payments for “all sums due” Claimants, and if done so, the bond obligation

shall be deemed null and void. Further support for the non-limiting language

under Sections 2 and 3 is found within Section 9 of the Payment Bond that

provides the Owner shall not be liable for payment of any costs or expenses

of any Claimant under the bond, thereby suggesting that in addition to

bonding labor, materials and equipment, costs and expenses may be within

the surety’s bonded obligations. In Pennsylvania, corporate surety bonds are

construed strictly in favor of an obligee. See Barratt v. Greenfield, 9 A.2d

188, 189 (Pa. 1939) (noting that “in cases of corporate sureties the bond is

to be strictly construed in favor of the oblige[e.]”).

      Regardless of how the various terms of the Payment Bond are

reconciled, it is sufficient for our present purposes that Sections 2 and 3 of

the Payment Bond obligate Eastern, and hence, IFIC as surety, to pay “all

sums due” Claimants.        By necessity, reference must be made to the

Subcontract to determine what “sums due” are owed from Ionadi to Eastern,

because the Payment Bond does not define the scope and manner of payment

between Ionadi as the Contractor and Eastern as the subcontractor. While

the Payment Bond assures the Owner payment will be made for all “labor,

materials and equipment” for use in the Project, as stated earlier, the Payment

Bond also separately provides that respect to Claimants like Eastern, the bond




                                      - 39 -
J-A12017-21



obligation will be deemed null and void if Ionadi promptly makes payment,

directly or indirectly, for “all sums due” to Eastern.

       The question naturally arises whether a distinction should be drawn

between Section 1 of the Payment Bond that assures the Owner that payment

will be made for all “labor, materials and equipment”, and Sections 2 and 3

that obligate Eastern and IFIC to promptly make payment to Eastern for all

“sums due”. We believe the answer to this question may in large part be

answered by comparing the principal purposes for which an owner and a

subcontractor are bonded.

       Under our Mechanic’s Lien Law of 1963 (“Lien Law”), 49 P.S. § 1101 et

seq., every improvement and the estate or title of the owner in its property is

subject to a lien for the payment of all debts due by the owner to the

contractor or by the contractor to any of his subcontractors for “labor or

materials furnished in the erection or construction, or the alteration or repair

of the improvement.” 49 P.S. § 1301.25 Certainly, it is by no coincidence that

Section 1 of the Payment Bond is written to protect an owner, such as PSU,

from claims that may be lienable against its property under the Lien Law. This

interpretation is consistent with Section 15 of the Payment Bond that

expressly provides that the bond shall include without limitation in the terms


____________________________________________


25Equipment reasonably necessary for performance of work is included within
the definitions of “Contractor”, “Subcontractor”, “Materials”, and “Erection,
construction, alteration and repair” under the Lien Law. See 49 P.S. § 1201
(4) (5) (7) and (12), respectively.

                                          - 40 -
J-A12017-21



“labor, materials or equipment”, all other items for which a mechanic’s lien

may be asserted. Sections 2 and 3 however, assure payment for “all sums

due” Claimants, which, by the breadth of this language, extends beyond those

limited items that may be liened against an owner’s property. 26      It makes

commercial sense to include within “all sums due” to a subcontractor all

amounts due under a subcontractor agreement. It is the subcontract that

defines the scope and manner of payment between a contractor and its

subcontractor.      A subcontractor as well requires assurance of payment

because it is not paid by the owner, but rather by the contractor who has

contractual privity with the owner who provides payment for all work to the

contractor.27 A payment bond is meant to protect subcontractors from the

risk of non-payment as well. The items for which a contractor must make

payment to its subcontractors may not always be limited to those items that

may be lienable against an owner’s property. Therefore, we conclude that

since Section 1 does not reference the same payment assurance language as

Sections 2 and 3, that the bonded items under these provisions are not

coextensive. While an owner’s interest is protection against liens upon its
____________________________________________


26We do not mean to imply that “all sums due” to a claimant never are the
same as that for which an owner is bonded. A bond could be written to provide
as much, and whether that is acceptable to a subcontractor is a matter left to
the parties.
27 This especially is so for a subcontractor in instances where a lien cannot be
lodged against an owner if an owner already has made full payment to the
contractor. See 49 P.S. § 1301(b) (a subcontractor does not have the right to
a lien with respect to an improvement to a residential property if: (1) the
owner or tenant paid the full contract price to the contractor.”).

                                          - 41 -
J-A12017-21



property, a subcontractor’s interest is in getting paid as provided for under its

subcontract. Our conclusion that “all sums due” to Eastern that are assured

under the Payment Bond include those sums due under its Subcontract is

supported further by our case law.

      In Fort Pitt Bridge Works v. Continental Casualty Company, 240

A.2d 493 (Pa. 1968), Fort Pitt Bridge Works delivered to A.J. Marsolino

structural steel to be used by him in the erection of a bridge on a state

highway.   Marsolino executed a labor and material bond in favor of the

Commonwealth to secure payment of the materials furnished and prosecution

of the work. Continental Casualty Company was the surety on the bond. Fort

Pitt notified Continental that Marsolino defaulted in payment and then made

demand on the surety for the amount due from Marsolino, including interest.

When the surety refused, Fort Pitt sued in the name of the Commonwealth for

the use of Fort Pitt.   At trial, a principal issue was whether Fort Pitt could

collect from the surety the amount of interest that accrued prior to notice to

the surety of any default by Marsolino. The surety maintained the bond only

covered amounts due for materials furnished by Marsolino and it could only

be held liable for interest from the date demand was made against it for

payment. The trial court, however, held the surety liable for the entire amount

due, including interest prior to notice and demand.        Our Supreme Court

acknowledged that it might seem inequitable and harsh to compel the surety

to pay for interest that accrued prior to receiving notice that its principal




                                     - 42 -
J-A12017-21



defaulted, yet such was the obligation the surety contracted to assume. The

bond given by the surety in that case provided:

         The principal and surety hereby jointly and severally agree
         with the obligee herein that every person . . . who, whether
         as subcontractor or otherwise, has furnished material or
         supplied or perform labor or rental equipment in the
         prosecution of the work as above provided . . . and who is
         not been paid in full therefore, may sue in assumpsit on this
         Additional Bond . . . for such sum or sums as may be
         justly due him, them or it, and have execution thereon.


Id. at 369. (Italics in original, emphasis added). The Court held that the

“sum justly due” Fort Pitt included all interest. The interest was an integral

part of Marsolino’s debt for the material furnished, which material was covered

by the bond. The fact the bond did not specifically refer to interest was not

controlling. What was controlling was that the surety agreed to make good

the “sum justly due” by the defaulting principal. Id. at 370. If the surety

wished to curtail the amount of interest which would accrue, it easily could

have inserted the requirement of notice of the principal’s default in the bond.

      Fort Pitt was followed in Roman Mosaic and Tile Co. v. Carney, 729

A.2d 73 (Pa. Super. 1999), wherein the surety argued that the trial court erred

in awarding interest on the ground that the terms of its bond limited its

obligation to “materials furnished, equipment or machinery rented, services

rendered by public utilities, and labor supplied or performed in the prosecution

of the work.” In rejecting this contention, we held that the surety’s assertion

ran counter to well-established case law. Referencing Fort Pitt, we stated

that where a surety bond permits recovery by a contractor for “such sums as

                                     - 43 -
J-A12017-21



may be justly due,” pre-judgment interest may be molded into a verdict.

Carney, 729 A.2d at 79. The point being that assurance for payment for “all

sums due” may be more expansive than just assurance for labor, material,

and equipment.

       In this case, IFIC’s assurance to provide payment to Eastern for “all

sums due” is to provide payment for all that is due under the Subcontract.

Eastern’s claim for interest, penalties, attorneys’ fees, and arbitration costs

are a part of “all sums due” as these items are included under paragraph 23

of the Subcontract. Specifically, Eastern reserved the right to charge interest

at one and one-half percent (1½%) monthly and to recover any costs

incurred, including any money, or consequential damages, legal fees, and

costs of any kind to pursue Eastern for nonperformance.

       Our conclusion also is consistent with analogous cases decided under

the federal Miller Act,28 that have held contractors and their sureties are

obligated to pay amounts, such as interest and attorney fees, if such “sums

due” are included within the subcontractor or supplier contracts. In United

States ex rel. Maddux Supply Co., v. St. Paul Fire Marine, 86 F.3d 332,

334 (4th Cir. 1996), the general contractor Hill Construction Corp., was sued

____________________________________________


28 Under the Miller Act, 40 U.S.C. §§ 270(a), prime contractors for the
construction, alteration, or repair of Federal buildings are required to furnish
a payment bond for contracts in excess of $100,000. Other payment
protections may be provided for contracts between $30,000 and $100,000.
The payment bond is required as security for the protection of those supplying
labor and/or materials in the construction of public buildings.             See
https://www.gsa.gov/cdnstatic/miller_brochure.pdf.

                                          - 44 -
J-A12017-21



under the Miller Act by a supplier, Maddux Supply Co., relating to a

construction project Hill performed for the federal government. Pursuant to

the Miller Act, the supplier Maddux brought suit against Hill, Chapman Electric

Co., the subcontractor to whom Maddox provided materials, and the surety

St. Paul Fire and Marine Insurance Co., to collect the deficiency of what was

still owed for materials supplied to Chapman and hence, the project. After a

bench trial, the court ordered Hill and St. Paul to pay Maddux $30,225.66,

plus interest and attorneys’ fees. Hill and St. Paul appealed challenging, inter

alia, the award of interest and attorney fees. The Fourth Circuit affirmed the

award to include costs and attorneys’ fees, even though the Miller Act, by its

own terms, does not provide for these items. In affirming, the Court stated:

      Several circuits have held, however, that interest and attorney’s
      fees are recoverable if they are part of the contract between the
      subcontractor and supplier. The rationale of those decisions—that
      attorney’s fees and interest may be “sums justly due” under the
      Miller Act—is consistent with this court’s rulings that contractors
      and their sureties are obligated to pay amounts owed by their
      subcontractors to suppliers. Accordingly, if Maddux [supplier]
      was entitled to interest and attorney’s fees under its
      contract with Chapman [subcontractor], it may recover
      interest and fees from Hill [contractor] and St. Paul
      [surety].


St. Paul Fire Marine, 86 F.3d at 336. (Citations omitted; emphasis added).

Taken together, our precedent and analogous precedent fully support the

assurance under the Payment Bond for interest and all costs incurred by

Eastern, as provided for under the Subcontract, to pursue all sums due related

to Eastern’s performance under the Subcontract.       If IFIC intended to limit


                                     - 45 -
J-A12017-21



sums due under its Payment Bond, it could have done so, assuming any such

limitation would not be contrary to applicable law.

       In its October 15, 2015 opinion and order deciding IFIC’s motion for

partial summary judgment, the trial court, relying on its previous order of

March 15, 2015,29 citing J.C. Snavely & Sons, Inc. v. Webb M&E, Inc., 594

A.2d 333 (Pa. Super. 1991), concluded that IFIC was not obligated to pay the

1.5% monthly interest charge contained in the Subcontract between Ionadi

and Eastern because IFIC was not a party to that Subcontract. The court

determined its conclusion was consistent with In Reliance Universal, Inc.

of Ohio v. Ernst Renda Contracting Co., 454 A.2d 39, 45 (Pa. Super.

1982), in which we observed that it is the language of the bond that

determines the surety’s obligations to a subcontractor and not the terms of

the subcontract agreement. We find the trial court’s reliance on Snavely and

Reliance to be misplaced.

       In Snavely, the subcontractor sought to recover from the contractor’s

surety finance charges and attorneys’ fees as part of the “sums as may be

justly due”30 under the bond agreement. The bond defined a claimant as a

subcontractor who provided labor, material or both for performance of the


____________________________________________


29 This order apparently was dictated into the record on the second day of the
first trial that was aborted. See Trial Court Opinion, 7/1,20, at 3.
30 Apparently not aware of our Supreme Court’s decision in Fort Pitt, the
Snavely court stated that its research failed to uncover any cases in which
the phrase “sums… justly do” had been interpreted within the context of a
surety bond.

                                          - 46 -
J-A12017-21



contract, and provided further, that after a period of 90 days after the last of

work or labor was done or performed, or materials furnished, that a claimant

may sue on the bond for those sums as may be justly due the claimant. We

rejected the subcontractor’s claim for finance charges and attorney’s fees

under the bond because the bond did not allow for recovery of those items as

sums justly due. We found that under the language of the surety bond, it only

guaranteed payment for cost of labor and material used. We held that when

viewing the language of the bond in question there was no clear indication

necessitating a finding that plaintiff was entitled to be paid finance charges

and attorneys’ fees under that labor and material bond agreement.

      By comparison, IFIC’s surety bond is not as limited in its language as

the bond in Snavely. Here, the Payment Bond not once, but twice obligates

IFIC to pay a claimant for “all sums due” without reference or limitation to

labor, materials and equipment. As we previously stated, a determination as

to all sums due must by necessity refer to the Subcontract.          Thus, our

conclusion here is not inconsistent with Snavely and in fact, holds true to the

language of the Payment Bond that assures payment for all sums due. See

St. Paul Fire Marine.

      IFIC is bound by the $433,489.42 arbitration award, as confirmed and

reduced to judgment, as that award represents the “sums due” Eastern as

assured under the Payment Bond.       Thus, because IFIC was bound by the

amounts established at arbitration, the trial court abused its discretion and

committed an error of law in granting IFIC’s motion in limine precluding

                                     - 47 -
J-A12017-21



Eastern from introducing and admitting at trial evidence of the arbitration

award and the resulting judgment that were conclusive and binding upon IFIC.

                                    2. Attorneys’ Fees

       We next address Eastern’s claim that the trial court erred in granting

IFIC’s motion for partial summary judgment denying Eastern’s claim for

attorneys’ fees under the Subcontract for its efforts to enforce the arbitration

award and resulting judgment against IFIC.31 Eastern argues that Paragraph

23 of the Subcontract, to which it maintains IFIC was a joint and several

obligor, states that “legal fees, and costs of any kind to Subcontractor for non-

performance, will be the Contractor’s and its sureties [sic] responsibility.”

       We review a challenge to the entry of summary judgment as follows:

       [We] may disturb the order of the trial court only where it is
       established that the court committed an error of law or abused its
       discretion. As with all questions of law, our review is plenary.

       In evaluating the trial court’s decision to enter summary
       judgment, we focus on the legal standard articulated in the
       summary judgment rule. See Pa.R.C.P. No. 1035.2. The rule
       [provides] that where there is no genuine issue of material fact
       and the moving party is entitled to relief as a matter of law,
       summary judgment may be entered. Where the nonmoving party
       bears the burden of proof on an issue, he may not merely rely on
       his pleadings or answers in order to survive summary judgment.
       Failure of a non-moving party to adduce sufficient evidence on an
       issue essential to his case and on which he bears the burden of
       proof establishes the entitlement of the moving party to judgment

____________________________________________


31 Eastern abandons on appeal its demand for attorneys’ fees under Section 6
of the Payment Bond. Eastern states in its reply brief that it seeks attorneys’
fees only under the Subcontract. See Eastern’s Reply Brief at 21-22 (“The
issue as to attorneys’ fees regarding any failure of IFIC to timely respond is
not the issue briefed by Eastern).

                                          - 48 -
J-A12017-21


      as a matter of law. Lastly, we will review the record in the light
      most favorable to the nonmoving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013)

(citation omitted; brackets in original).

      “The general rule is that the parties to litigation are responsible for their

own counsel fees and costs unless otherwise provided by statutory authority,

agreement of parties, or some other recognized exception.” Cher-Rob, Inc.

v. Art Monument Co., 594 A.2d 362, 363 (Pa. Super. 1991) (citations

omitted). Thus, if a recognized exception applies, and the trial court denied

a request for attorneys’ fees, then this Court will reverse only if the trial court

abused its discretion.    See Hart v. O’Malley, 781 A.2d 1211, 1216 (Pa.

Super. 2001).

      At the outset, we must distinguish Eastern’s entitlement to attorneys’

fees incurred to pursue Ionadi’s payment obligation under the Payment Bond

from its claim to recover attorneys’ fees to enforce IFIC’s surety obligation to

pay the arbitration award and judgment against its principal, Ionadi.

      Our holding that IFIC is liable for the contractual interest and attorneys’

fees as provided for under Paragraph 23 of the Subcontract and included

within the arbitration award, is based upon our conclusion that IFIC, as a

surety, is jointly and severally liable to Eastern for “all sums due” for Ionadi’s

failure to make payment to Eastern. As we explained earlier, this non-limiting

language includes those sums due under the Subcontract, because IFIC stands



                                      - 49 -
J-A12017-21



in Ionadi’s shoes as to Ionadi’s payment obligation to Eastern. This, however,

cannot be conflated with the attorneys’ fees incurred to sue IFIC for breach of

its obligation to provide payment under the bond. While IFIC is jointly and

severally liable to provide payment for Ionadi’s payment obligation as per the

terms of the Payment Bond, this same obligation does not exist as between

Ionadi and IFIC for any default or breach by IFIC, or in simple terms, for IFIC’s

nonperformance. The Payment Bond assured payment by Ionadi to Eastern.

It did not assure against any breaches or defaults by IFIC. If Eastern wanted

to include under the Payment Bond “all sums due” to enforce IFIC’s surety

obligation, it needed to expressly state so in the Subcontract. Had it done so,

fees to enforce the surety obligation may have been included within those

“sums due” under the Payment Bond.32

       We find support for our conclusion that Eastern cannot recover its costs

and fees to pursue IFIC to fulfill its surety obligation in analogous case law

regarding indemnity obligations.33             In Boiler Engineering and Supply

Company, Inc. v. General Controls, Inc., 277 A.2d 812 (Pa. 1971), we


____________________________________________


32 We emphasize again that the amounts due under the Subcontract are
included within the amounts assured under the bond, because the bond’s
reference to assuring payment “for all sums due” Eastern is not limited by any
bond language and therefore, the determination of “all sums due” here must
be made by reference to the Subcontract. See St. Paul Fire Marine.
33Although different, an agreement to indemnify is similar to a surety contract
in that an indemnity contract is “an obligation resting upon one person to
make good a loss which another has incurred or may incur by acting at the
request of the former, or for the former’s benefit.” Potts v. Dow Chemical
Co., 415 A.2d 1220, 1221 (Pa. Super. 1980).

                                          - 50 -
J-A12017-21



affirmed the entry of judgment by the trial court in favor of Norina G. Burbage,

administratrix of the estate of Edward Burbage, against the Boiler Engineering

and Supply Company, Inc. (Boiler), and in favor of Boiler against General

Controls, Inc. (General) for indemnification. Edmund Burbage (decedent) was

killed when a boiler exploded. The boiler, manufactured by Boiler, contained

a valve manufactured by General.               Boiler joined General as an additional

defendant on the alternative theories that General was liable, jointly or

severally to Burbage, or that, in the event Boiler was held liable, General was

liable by way of indemnity to Boiler. The jury returned a verdict against Boiler

and in favor of Burbage in the amount of $70,000.00 and in favor of Boiler

and against General for indemnification in the amount of $70,000.00.

       Subsequently, Boiler’s insurance carrier paid $12,500 to Boiler’s legal

counsel for their services in representing Boiler both at the trial and appellate

level. Boiler (on behalf of its carrier) then filed a complaint against General

for indemnification of reasonable counsel fees and costs incurred to pursue

the indemnity obligation owed by General to Boiler. In reversing this Court,34

our Supreme Court acknowledged that the vast majority of jurisdictions

adhere to the rule that a nominal indemnitee may recover attorneys’ fees and

costs along with the actual judgment against the indemnitor, but only those

expenses engendered by the defense litigation and not that portion allocable
____________________________________________


34The Supreme Court disagreed with our disposition that the fees incurred by
the insurance company were not the obligation of the insured and therefore,
could not be pursued in a suit by the insured to recover fees against the
indemnitor.

                                          - 51 -
J-A12017-21



to the indemnification litigation may be recovered. The rationale for this rule

was artfully stated by the Second Circuit Court of Appeals as follows:

      Indemnity obligations, whether imposed by contract or by law,
      require the indemnitor to hold the indemnitee harmless from costs
      in connection with a particular class of claims. Legal fees and
      expenses incurred in defending an indemnified claim are one such
      cost and thus fall squarely within the obligation to indemnify.
      Consequently, attorney’s fees incurred in defending against
      liability claims are included as part of an indemnity obligation
      implied by law . . . and reimbursement of such fees is presumed
      to have been the intent of the draftsman unless the agreement
      explicitly says otherwise . . . . As stated by the Fifth Circuit, “[t]his
      rule simply gives effect to the very nature of indemnity, which is
      to make the party whole.” Such reasoning does not apply to
      fees and expenses incurred in establishing the existence of
      an obligation to indemnify, since such expenses are not by
      their nature a part of the claim indemnified against. Rather,
      they are costs incurred in suing for a breach of contract, to
      wit, the failure to indemnify. As such, fees and expenses
      incurred in establishing the indemnity obligation fall within
      the ordinary rule requiring a party to bear his own
      expenses of litigation[.]


Peter Fabrics, Inc. v. S.S. Hermes, 765 F.2d 306, 316 (2d Cir. 1985)

(citations omitted) (emphasis added).        We find the same logic persuasive

here. The fees incurred by Eastern to enforce IFIC’s surety obligation are not

a part of the amounts assured by IFIC under the Payment Bond to step into

Ionadi’s shoes to provide payment for Ionadi’s payment obligations. The fees

now claimed by Eastern are attributable to its efforts to pursue IFIC to

establish its obligation for payment of the arbitration award; fees not assured

under the Payment Bond. We therefore affirm that part of the trial court’s

grant of partial summary judgment rejecting Eastern’s claim for attorney’s



                                       - 52 -
J-A12017-21



fees incurred to pursue IFIC for breach of its surety obligation to provide

payment of the arbitration award. We however, reverse that part of the trial

court’s judgment denying recovery of attorney’s fees to Eastern to pursue

Ionadi for all sums due under the Subcontract.

                                    3. Interest

      Like its claim for attorneys’ fees, Eastern argues that it is entitled to the

contractually agreed interest rate of 1.5% per month as provided for under

Paragraph 23 of the Subcontract on its award against IFIC and that the trial

court erred in awarding only the statutory prejudgment rate of interest of 6%

per annum. In response, IFIC repeats its position that its liability is dictated

by the provisions of the Payment Bond and not the Subcontract, and that it

was within the trial court’s discretion to determine the amount of time to

award the statutory rate of interest.

      We reject Eastern’s claim that it is entitled to contractual interest under

Paragraph 23 of the Subcontract to pursue IFIC for the same reason we

concluded Eastern is not entitled to attorneys’ fees to enforce IFIC’s surety

obligation under the Subcontract. The payment terms of the Subcontract may

determine all sums due Eastern from Ionadi for which IFIC, as surety, is jointly

and severally liable, but the same cannot be said for interest due Eastern to

pursue collection of the arbitration award from IFIC for breach of its surety

obligations.   Rather, Eastern’s entitlement to prejudgment interest, as

determined by the trial court, is as provided for under 41 P.S. § 202, that

provides for 6% interest if a rate is not otherwise specified.

                                      - 53 -
J-A12017-21



      Our review of an award of pre-judgment interest is for abuse of

discretion. Cresci Constr. Servs., Inc. v. Martin, 64 A.3d 254, 258 (Pa.

Super. Ct. 2013). “A court has discretion to award or not award prejudgment

interest on some claims, but must or must not award prejudgment interest on

others.”   Id. at 258 (citing Fidelity Bank v. Com. Marine and Gen.

Assurance Co., 592 F. Supp. 513, 522 (E.D. Pa. 1984) (citations omitted)).

The Restatement (Second) of Contracts § 354, which Pennsylvania follows,

reflects this discretion:

            (1) If the breach consists of a failure to pay a definite sum
      in money or to render a performance with fixed or ascertainable
      monetary value, interest is recoverable from the time for
      performance on the amount due less all deductions to which the
      party in breach is entitled.


             (2) In any other case, such interest may be allowed as
      justice requires on the amount that would have been just
      compensation had it been paid when performance was due.


Cresci, 64 A.3d at 259, citing Restatement (Second) of Contracts § 354(1)-

(2) (1981); see TruServ Corp. v. Morgan's Tool & Supply Co., 39 A.3d

253 (Pa. 2012).      “Section 354 distinguishes between interest due on an

obligation to pay a definite sum, which is recoverable as a matter of right

under Subsection 354(1), and interest on losses incurred as a consequence of

a breach of a promise to pay, which is subject to discretion under Subsection

354(2).”    TruServ Corp., 39 A.3d at 264-65.         Thus, before awarding

prejudgment interest, the court must identify the nature of the breach.

Cresci, 64 A.3d at 259.

                                    - 54 -
J-A12017-21



        Presently, the trial court exercised discretion and awarded Eastern

prejudgment interest against IFIC from May 5, 2010 through May 28, 2015,

representing the time from when Eastern submitted its claim to IFIC until the

declaration of the mistrial. Although we conclude the trial court applied the

correct rate of statutory interest, we are constrained to hold that the court

erred in its belief that an award of prejudgment interest and the time for which

prejudgment interest would be awarded was discretionary.             Eastern’s suit

against IFIC sought to collect the definite sum awarded Eastern against Ionadi

through arbitration, from IFIC, as surety, in the amount of $433,489.42. The

nature of IFIC’s breach was to pay a definite sum; the arbitration award. The

amount awarded Eastern through arbitration was conclusive and binding upon

IFIC.    The award represents a definite sum under Section 354(1) making

interest recoverable from the time payment was due as a matter of right, not

within a court’s discretion. As a result, because the amount due was fixed

and unjustly withheld by IFIC, Eastern was entitled, as of right, to collect

prejudgment interest, as damages, on $433,489.42. The trial court erred both

in its belief that an award of prejudgment interest was discretionary and in its

exercise of discretion to award prejudgment interest for the period May 5,

2010 through May 28, 2015.35                   Eastern was entitled to be awarded

prejudgment interest at a rate of 6% per annum from the date of the
____________________________________________


35 Were we to conclude the trial court could exercise discretion, we still would
find an abuse of discretion because some of the time for which the trial court
awarded prejudgment interest included time the arbitrator already awarded
contractual prejudgment interest in its arbitration award.

                                          - 55 -
J-A12017-21



arbitration award. See Cotterman v. Allstate Ins. Co., 666 A.2d 695, 701

(Pa. Super. 1995) (post-judgment interest runs from the date of the

arbitration award, not from the date on which the award is confirmed and

judgment is entered by a court). We therefore vacate the trial court’s award

of prejudgment interest and remand for a proper determination of the

prejudgment interest amount due.

                                  4. Bad faith

     Lastly, we address Eastern’s claim that the trial court erred in granting

IFIC’s motion for partial summary judgment on the issue of bad faith. Eastern

argues that the term “insurance policy” contained in Section 8371 includes

surety bonds.

     As we explained earlier, summary judgment is appropriate only when

the record clearly demonstrates that there are no genuine issues of material

fact, and thus the moving party is entitled to judgment as a matter of law.

Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 818 (Pa. 2017).          When

considering motions for summary judgment, trial courts must construe all

facts and reasonable inferences from those facts in the light most favorable

to the non-moving party. Id. In so doing, the trial court must resolve all

doubts as to the existence of a genuine issue of material fact against the

moving party and may only grant summary judgment “where the right to such

judgment is clear and free from all doubt.” Id. Appellate courts may reverse

a grant of summary judgment only if there has been an error of law or an

abuse of discretion. Id.

                                   - 56 -
J-A12017-21



      When considering issues of statutory interpretation, the applicable

standard of review is de novo and our scope of review is plenary. Trout v.

Strube, 97 A.3d 387, 389 (Pa. Super. 2014) (citation omitted).                In

interpreting a statute, this Court is guided by the Statutory Construction Act

(“Act”) of 1972, 1 Pa.C.S.A. §§ 1501-1991, which provides that “[t]he object

of all interpretation and construction of statutes is to ascertain and effectuate

the intention of the General Assembly.” 1 Pa.C.S.A. § 1921(a). “The clearest

indication of legislative intent is generally the plain language of a statute.”

Walker v. Eleby, 842 A.2d 389, 400 (Pa. 2004). Differently put, a statute’s

plain language generally provides the best indication of legislative intent, and

therefore, statutory construction begins with an examination of the text itself.

A.S. v. Pennsylvania State Police, 143 A.3d 896, 903 (Pa. 2016). Section

1903(a) of the Act provides:

      Words and phrases shall be construed according to the rules of
      grammar and according to their common and approved usage;
      but technical words and phrases and such others as have acquired
      a peculiar and appropriate meaning or are defined in this part,
      shall be construed according to such peculiar and appropriate
      meaning or definition.


1 Pa.C.S.A. § 1903(a). “When the words of a statute are clear and free from

all ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” In re S.T.S., Jr., 76 A.3d 24, 30 (Pa. Super. 2013) (citing

to Section 1921(b) of the Act, 1 Pa.C.S.A. § 1921(b)). Only “[w]hen the words

of the statute are not explicit” may this Court resort to statutory construction.

1 Pa.C.S.A. § 1921(c).      Indeed, “[e]very statute shall be construed, if

                                     - 57 -
J-A12017-21



possible, to give effect to all its provisions.” 1 Pa.C.S.A. § 1921(a). It is

presumed “[t]hat the General Assembly intends the entire statute to be

effective and certain.” 1 Pa.C.S.A. § 1922(2). Thus, no provision of a statute

shall be “reduced to mere surplusage.” Walker, 842 A.2d at 400. Finally, it

is presumed “[t]hat the General Assembly does not intend a result that is

absurd, impossible of execution or unreasonable.” 1 Pa.C.S.A. § 1922(1).

       Section 8371 (bad faith statute), relating to actions on insurance

policies, provides:

       In an action arising under an insurance policy, if the court finds
       that the insurer has acted in bad faith toward the insured, the
       court may take all of the following actions:

              (1) Award interest on the amount of the claim from
              the date the claim was made by the insured in an
              amount equal to the prime rate of interest plus 3%.

              (2) Award punitive damages against the insurer.

              (3) Assess court costs and attorney fees against the
              insurer.


42 Pa.C.S.A. § 8371 (emphasis added).

       Eastern asks us to construe broadly the term “insurance policy,” as set

forth in Section 8371, to include surety bonds.     As Eastern notes, and we

agree, the issue of whether Section 8371 may be extended to sureties has not

been addressed by a Pennsylvania state appellate court.36       IFIC, however,

____________________________________________


36Neither Eastern nor our research reveals any cases in this Commonwealth
where a bad faith claim under Section 8371 was applied or upheld against a
surety.

                                          - 58 -
J-A12017-21



urges us to reject Eastern’s proposed interpretation of Section 8371.       In

support, IFIC principally relies upon Superior Precast, Inc. v. Safeco Ins.

Co. of America, 71 F.Supp.2d 438 (E.D. Pa. 1999),37 a case decided by the

United States District Court for the Eastern District of Pennsylvania. We find

the decision persuasive. Like the court in Superior Precast, Inc., we too

conclude that the term insurance policy in Section 8371 does not include

surety contracts and that, as a result, a party protected under a surety bond,

such as Eastern, may not bring a bad faith claim against a surety, such as

IFIC.

        Preliminarily, we note that Section 8371 contains penal provisions and

because of those provisions, it must be construed strictly. See 1 Pa.C.S.A.

§ 1928(b)(1); see Freeze v. Donegal Mut. Ins. Co., 603 A.2d 595, 598 (Pa.

Super. 1992) (explaining that “when the statute contains penal provisions,

such provisions must be strictly construed.”) (citation omitted), appeal

denied, 615 A.2d 1312 (Pa. 1992). Specifically, as mentioned, Section 8371

provides for punitive damages, attorneys’ fees, and award of prime rate plus

3% on the amount of the insurance claim. See Pavex, Inc. v. York Fed.

Sav. & Loan Ass’n, 716 A.2d 640, 647 (Pa. Super. 1998) (concluding that




____________________________________________


37As indicated earlier, “[w]hile we recognize that federal district court cases
are not binding on this court, Pennsylvania appellate courts may utilize the
analysis in those cases to the extent we find them persuasive.” Braun v.
Wal–Mart Stores, Inc., 24 A.3d 875, 954 (Pa. Super. 2011) (citation
omitted).

                                          - 59 -
J-A12017-21



statutes authorizing attorneys’ fees are penal in nature and must be strictly

construed).

      Our General Assembly enacted Section 8371 to curtail certain bad faith

acts by insurers. Ash v. Continental Ins. Co., 932 A.2d 877, 885 (Pa. 2007).

Section 8371, therefore, formally imposed “a duty of good faith on insurers”

based on the General Assembly’s “apparent determination that such a

provision was necessary to deter bad faith.”      Id.   According to the plain

language of Section 8371, it applies only “[i]n an action arising under an

insurance policy.” 42 Pa.C.S.A. § 8371. Our review of the legislative history

of Section 8371 reveals that the General Assembly did not engage in any

discussions on suretyships or whether it intended to include sureties within

the meaning of the term “insurance policy.” Indeed, “insurance policy” is not

defined in Section 8371.     Consequently, we must determine and apply its

ordinary meaning and decide whether the meaning is unambiguous and

subsumes surety contracts.

      To determine the ordinary meaning of “insurance policy,” we consult

Black’s Law Dictionary, which defines the term as “[a] contract of insurance.”

Black’s Law Dictionary (11th ed. 2019).       The term “insurance” in turn is

defined as “[a] contract by which one party (the insurer) undertakes to

indemnify another party (the insured) against risk of loss, damage, or liability

arising from the occurrence of some specified contingency.” Id. (emphasis in

original). An insurer is “[s]omeone who agrees, by contract, to assume the




                                     - 60 -
J-A12017-21



risk of another’s loss and to compensate for that loss.”38 Id. Relatedly, an

insured is “[s]omeone who is covered or protected by an insurance policy.”

Id.

       Consistent with the foregoing, our Supreme Court endorsed an

understanding expressed by the United States Supreme Court in Pearlman

v. Reliance Insurance Co., 371 U.S. 132, 140 n. 19 (1962), wherein the

Court noted that “the usual view, grounded in commercial practice, [is] that

suretyship is not insurance.” Foster v. Mut. Fire, Marine & Inland Ins.

Co., 614 A.2d 1086, 1099 (Pa. 1992) (emphasis added). As our Sister Court

explained:

       Unlike insurance policies, surety bond premiums are not
       determined by the insurer on the basis of loss but rather on the
       lender’s evaluation of risk.[39] Premiums are paid not by the
       lenders but by the investors; they are paid “up-front” and are not
       subject to adjustment. The instruments have no fixed terms and
       no right of cancellation or renewal. These factors support the
       conclusion that the surety bonds are in the nature of commercial
       guarantee instruments rather than policies of insurance.




____________________________________________


38It is possible for an insurance company to engage in non-insurance activities
by providing non-insurance products, such as surety bonds. The mere fact
that an insurance company provides non-insurance products does not convert
such non-insurance products into insurance products.
39 A premium to a surety company is the consideration paid to it for certain
risks it assumes. It earns that premium as long as the risk is still outstanding.

                                          - 61 -
J-A12017-21



Grode v. Mut. Fire, Marine & Inland Ins. Co., 132. 196, 213, 572 A.2d

798, 806 (Pa. Cmwlth 1990) (emphasis in original),40 aff’d in part,

remanded in part sub nom. Foster, supra.

       Given the ordinary meaning of the term “insurance policy,” and our

Supreme Court’s view that suretyship is not subsumed by the definition of

insurance, we must conclude that fundamental differences naturally exist

between contracts involving insurance and suretyship.41 In this regard, we

note that insurance policies are bilateral contracts where an insurer and its

insured share a direct contractual relationship, and the understanding of that

relationship is that the insurer will compensate the insured for loss or damage

upon proper proof of claim and without resort to litigation.        Suretyship

contracts, on the other hand, are tripartite in nature where one party, the

surety, agrees on behalf of another party, the principal, to make whole a

protected party for debts incurred by the other party.       See 8 P.S. § 1

(providing that all agreements to answer for the debt of another will be


____________________________________________


40 Although the decisions of the Commonwealth Court are not binding upon
this Court, they may serve as persuasive authority.       See Petow v.
Warehime, 996 A.2d 1083, 1088 n. 1 (Pa. Super. 2010) (noting that
decisions of the Commonwealth Court may provide persuasive authority and
that “we may turn to our colleagues on the Commonwealth Court for guidance
when appropriate.”), appeal denied, 12 A.3d 371 (Pa. 2010).
41 As more fully explained below, under Pennsylvania law, a contract that
guarantees the debt of another is a suretyship agreement when the creditor
is entitled to seek payment directly from the guarantor/surety without being
required to first seek payment from the principal debtor. See McIntyre
Square Assoc. v. Evans, 827 A.2d 446, 451 n. 7 (Pa. Super. 2003) (citation
omitted).

                                          - 62 -
J-A12017-21



considered a suretyship unless the agreement specifically states otherwise).

These differences between insurance policies and suretyship contracts also

have been recognized in legal treatises.

        Insurance is the assumption of another’s risk for profit.
     Broadly defined, insurance is a contract by which one party, for a
     compensation called the premium, assumes particular risks of the
     other party and promises to pay to such other party or his or her
     nominee a certain or ascertainable sum of money on a specified
     contingency. “Insurance” may also be defined as an agreement
     by which one person, for a consideration, promises to compensate
     or pay money or its equivalent, or to perform some act of value,
     to another on the destruction, death, loss, or injury of someone
     or something by specified perils.

          ....

        A suretyship is a three-party relationship where the surety
     undertakes to perform to an obligee if the principal fails to do so.
     The surety stands in the shoes of the principal and must complete
     any obligation due the obligee at the time of default.            In
     suretyship, the risk of loss remains with the principal while the
     surety merely lends its credit so as to guarantee payment or
     performance in the event that the principal defaults.

          ....

        The issuance of a surety bond creates a contractual relationship
     between the surety and its principal; the contract of suretyship
     binds the surety absolutely and unconditionally.

          ....

        Suretyship is not generally considered to be insurance. While
     insurance contracts are in many respects similar to surety
     contracts, there is a wide difference between the two kinds of
     contracts—an insurance contract undertakes to indemnify another
     against loss, damage, or liability arising from an unknown or
     contingent event whereas a contract of suretyship is one to
     answer for the debt, default, or miscarriage of another.




                                    - 63 -
J-A12017-21



43 Am. Jur. 2d Insurance § 1 (footnotes omitted); 74 Am. Jur. 2d Suretyship

§§ 1-2 (footnotes omitted). As another well-regarded treatise explained:

     The role of the surety is different from that of an insurer because:

           1. The surety bond is a financial credit product, not an
           insurance indemnity product;

           2. The surety has a “contractual” relationship with two
           parties that often have conflicting interests, causing
           the surety to balance these interests when responding
           to claims;

           3. The surety bond form customarily is written or
           furnished by the obligee rather than the surety;

           4. The surety customarily is requested to assure
           performance of construction contracts that are
           sufficiently large to warrant bonding and typically are
           entered      into   by    parties    with    commercial
           sophistication, relative parity of bargaining power and
           access to ample legal and technical advice;

           5. The bond premium usually is paid by the contractor
           to the surety out of the contract price, rather than
           directly by the obligee to the surety, although it is not
           uncommon for obligees to reimburse contractors for
           the premium; and

           6. The pricing of the premium by the surety is not
           based upon risk of fortuitous loss, but assumes
           reimbursement to the surety from the principal and
           indemnitors for any loss.


Philip L. Bruner and, Patrick J. O’Connor, Jr., 4A Bruner & O'Connor

Construction Law § 12:7 (Westlaw 2021) (footnotes omitted). As can be seen,

suretyship is very different from insurance. Insurers assume risk on the

assumption that insurance premiums paid will exceed any loss sustained,

whereas sureties attempt to be reasonably certain they will not sustain any

                                    - 64 -
J-A12017-21



loss. This is reaffirmed by the fact that a surety generally will not issue a bond

to a principal unless the principal executes an indemnity agreement to

indemnity the surety against any losses the surety may sustain as a result of

a claim on a bond.

      Thus, applying strict construction and considering the foregoing

principles, special damages for bad faith under Section 8371 would be

appropriate only in the context of insurance where the parties—the insurer

and the insured—share a direct bilateral relationship.       Superior Precast,

Inc., 71 F.Supp.2d at 451-52. However, a surety such as IFIC and a protected

party such as Eastern share no such direct contractual relationship by which

IFIC agreed to pay Eastern. Id. at 452. Similar to Superior Precast, Inc.,

here IFIC’s relationship was with Ionadi and IFIC had agreed to answer only

for those debts to any unrelated party for which Ionadi failed to answer. Id.

Logically, therefore, special damages would be inconsistent in the absence of

a direct relationship between IFIC and Eastern. If our General Assembly had

intended to bring about an opposite conclusion, it would have ensured that

suretyship was included in the plain language of Section 8371.

      Furthermore, Section 8371 is a statutorily-created tort action. Ash, 932

A.2d at 885. It applies only in the context of insurance, excluding claims for

breach of an ordinary contract, such as surety bonds.        Id.; see Superior

Precast, Inc., 71 F.Supp.2d at 452. This exclusion is commensurate with

Pennsylvania law where punitive damages are awarded typically only in tort

actions. Ash, 932 A.2d at 881 (citation omitted). Thus, it would be illogical

                                     - 65 -
J-A12017-21



to extend a bad faith action to ordinary contracts. Put differently, because a

surety stands in the shoes of its principal, and an obligee could not have

brought a bad faith claim—attendant with a right to seek punitive damages—

against the principal, it follows that such a cause of action also should be

unavailable against the surety.42 Permitting an obligee to recover punitive

damages against a surety would expose the surety to greater liability than its

principal.   This would be incompatible with Pennsylvania law, where “it is

axiomatic that the liability of a surety is not greater than that of a principal.”

McShain v. Indem. Ins. Co. of N. Am., 12 A.2d 59, 61 (Pa. 1940). As the

district court in Superior Precast, Inc. reasoned:

       [A surety] should not be subject to either a bad faith claim or
       punitive damages simply because [an obligee chooses] to proceed
       against it rather than against its principal. The term insurance
       policy under [Section] 8371 cannot reasonably be construed to
       include surety contracts, because such a construction would
       subject [a surety] to greater liability than [its principal] might
       otherwise have had, in violation of this principal of suretyship law.
       Further, to hold to the contrary would 1) provide [an obligee] with
       a windfall based solely on its decision to proceed against [a surety]
       rather than [the principal] and 2) provide [the obligee] and other
       parties protected by surety bonds with a financial incentive to
       proceed against a surety rather than against the principal in
       attempting to recover for breach of contract. This would be an
       unreasonable result, one the state legislature presumptively did
       not intend and one that this court must avoid in construing the
       terms of [Section] 8371



____________________________________________


42 A surety may assert any defense of which his principal could take
advantage. Gen. Equip. Mfrs. v. Westfield Ins. Co., 635 A.2d 173, 180
(Pa. Super. 1993) (citation omitted), appeal denied, 644 A.2d 1200 (Pa.
1994).

                                          - 66 -
J-A12017-21



Id. at 71 F.Supp.2d at 452-53. Thus, to apply Section 8371 to sureties would

bring about an absurd result and would deviate from the requirement that

Section 8371 be strictly construed. See 1 Pa.C.S.A. § 1922(1) (It is presumed

“[t]hat the General Assembly does not intend a result that is absurd,

impossible     of   execution    or    unreasonable.”);   see   also   1   Pa.C.S.A.

§ 1928(b)(1).

       In support of its argument that the term “insurance policy” includes

suretyship, Eastern also points out that under the Unfair Insurance Practices

Act (“UIPA”),43 40 P.S. § 1171.1. et seq., the term insurance policy subsumes

suretyship. See 40 P.S. § 1171.3 (“Insurance policy . . . means any contract

of insurance, . . . suretyship . . . issued, proposed for issuance or intended for

issuance by any person.”). Eastern thus claims that Section 8371 and the

UIPA are in pari materia.

       Statutes are considered to be in pari materia when they relate to the

same persons or things, and statutes or parts of statutes in pari materia shall

be construed together, if possible. Allstate Life Ins. Co. v. Com., 52 A.3d

1077, 1080–81 (Pa. 2012); see 1 Pa.C.S.A. § 1932. Courts are required, if

possible, to give effect to each provision or subsection of the statute. Id.;

see 1 Pa.C.S.A. § 1921(a). The pari materia canon of construction is triggered

only if the words of a statute are ambiguous.             Our Supreme Court has
____________________________________________


43By way of background, Section 8371 in part was intended to undo the
decision in D’Ambrosio v. Pennsylvania Nat’l Mut. Cas. Inc. Co., 431 A.2d
966, 970 (Pa. 1981), where our Supreme Court declined to recognize a private
cause of action against an insurer for bad faith under UIPA.

                                          - 67 -
J-A12017-21



explained that like “all other rules of statutory construction, the necessity of

applying the rule as to the construction of statutes in pari materia exists only

where the terms of the statute to be construed are ambiguous.” Oliver v.

City of Pittsburgh, 11 A.3d 960, 965 (Pa. 2010) (citation omitted).

       Here, as determined earlier, the ordinary meaning of the term

“insurance policy” does not include suretyship. Additionally, given the general

distinctions between suretyship and insurance, we do not construe as

ambiguous the term “insurance policy,” “so as to invoke the in pari materia

canon.” Superior Precast, Inc., 71 F.Supp.2d at 454. The district court in

Superior Precast, Inc aptly explained:

       [W]here a statutory term is specially defined in one statute but
       undefined in a later statute, a court must assume that the
       omission was intended by the legislature and that the special
       definition applies only to the one statute and not to the latter
       statute.[44] The General Assembly provided in the UIPA a special,
       broad definition of insurance policy, one expressly including within
       it contracts of suretyship, but left that term undefined in [Section]
       8371. This court will presume that omission was intentional and
       that the broader definition of insurance policy is limited to the
       UIPA only. Therefore the ordinary meaning of insurance policy,
       recognizing the wide difference between insurance and
       suretyship, controls the construction of [Section] 8371.


Id. (internal citations and quotation marks omitted; footnote added).

Accordingly, upon careful review of the entire record, viewed in the light most
____________________________________________


44 Where the legislature includes specific language in one section of a statute
and excludes it from another section, the language may not be implied where
excluded. Fonner v. Shandon, Inc., 724 A.2d 903, 907 (Pa. 1999).
“Moreover, where a section of a statute contains a given provision, the
omission of such a provision from a similar section is significant to show a
different legislative intent.” Id.

                                          - 68 -
J-A12017-21



favorable to Eastern as the non-moving party, we agree with the trial court

that Section 8371 does not apply to suretyships and, without legislative

amendment of Section 8371, we may not reach a contrary result.

B.    IFIC’s Cross-Appeal

      In its cross-appeal, IFIC raises a single issue: whether the trial court

erred in interpreting the Subcontract for steel reinforcing material installation

services to permit Eastern to recover payment for quantities of this material

without introducing evidence of “actual bar weights as shipped.” This issue

was part and parcel of the arbitration proceedings which resulted in the

$433,489.42 award in favor of Eastern. Because we already have concluded

that this award is conclusive and binding on IFIC, we need not address this

cross-claim further. A common law arbitration award, such as that found in

this case, is not reviewable on the basis of error of law or fact by the arbitrator.

Runewicz v. Keystone Insurance Co., 383 A.2d 189 (Pa. 1978).                   The

setting aside of an award is proper only on a showing of denial of a hearing or

fraud, misconduct, corruption, or similar irregularity leading to an unjust,

inequitable, or unconscionable award. Id.; 42 Pa.C.S.A. § 7341. Therefore,

IFIC is not entitled to retry this issue in Eastern’s separate suit to enforce

IFIC’s surety obligation.   The determination as to how payment was to be

contractually made for bar weight was an issue within the scope of the

arbitration that may not now be contested.

                                III. CONCLUSION




                                      - 69 -
J-A12017-21



      In summary, we have concluded that the trial court erred in denying

Eastern’s motion in limine to admit the arbitration award entered in its favor

as conclusive and binding upon IFIC as surety to Ionadi in Eastern’s action to

collect this award against IFIC.     The Payment Bond assured payment to

Eastern of “all sums due” under its Subcontract with Ionadi. IFIC, as surety,

is jointly and severally liable with Ionadi for all sums due Eastern and

therefore, was conclusively bound to the arbitration award, as it had full notice

and opportunity to participate in those proceedings.         While Eastern may

recover as part of all sums due attorney’s fees incurred in connection with its

action against Ionadi, it is not entitled to an award of attorneys’ fees to pursue

IFIC because the Subcontract did not provide for recovery of fees to enforce

IFIC’s surety obligation and no other authority exists for recovery of these

fees. We further have concluded that the trial court erred in its discretionary

award of prejudgment interest to Eastern on the judgment entered on its suit

against IFIC. The amount due Eastern, the arbitration award, was a definite

sum entitling Eastern to prejudgment interest as of right.          Prejudgment

interest is to be awarded at the statutory rate of 6% per annum. We further

affirm the trial court’s entry of partial summary judgment in favor of IFIC

concluding that Eastern may not assert a statutory cause of action for bad

faith under Section 8371, because that statute does not apply to suretyship

contracts.   Lastly, IFIC’s cross-claim is dismissed as moot in light of our

disposition of Eastern’s claims.




                                     - 70 -
J-A12017-21



      The judgment of the trial court is affirmed in part, reversed in part, and

vacated in part. This matter is remanded to the trial court for proceedings

consistent with this Opinion. Jurisdiction relinquished.

      Judge Musmanno did not participate in the consideration or decision of

this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/01/2022




                                    - 71 -